 



Purchase and Assumption Agreement, dated April 19, 2013, Exhibit 10.1

by and among Federal Deposit Insurance Corporation, Receiver

of First Federal Bank, Lexington, Kentucky,

Federal Deposit Insurance Corporation and Your Community Bank

  



 

  

PURCHASE AND ASSUMPTION AGREEMENT

 

WHOLE BANK

 

ALL DEPOSITS

 

AMONG

 

FEDERAL DEPOSIT INSURANCE CORPORATION,

RECEIVER OF FIRST FEDERAL BANK,

LEXINGTON, KENTUCKY

 

FEDERAL DEPOSIT INSURANCE CORPORATION

 

and

 

YOUR COMMUNITY BANK

  

DATED AS OF

 

APRIL 19, 2013



 

 

 



Whole Bank w/ Optional Shared Loss Agreements
Version 5.2 – Purchase and Assumption Agreement
February 21, 2013 First Federal Bank
Lexington, Kentucky

 

 

PURCHASE AND ASSUMPTION AGREEMENT

 

TABLE OF CONTENTS

 

ARTICLE I.

GENERAL 1 1.1 Purpose 1 1.2 Shared-Loss Agreements 1 1.3 Defined Terms 2 ARTICLE
II. ASSUMPTION OF LIABILITIES 10 2.1 Liabilities Assumed by Assuming Institution
10 2.2 Interest on Deposit Liabilities 11 2.3 Unclaimed Deposits 12 2.4 Employee
Plans 12 ARTICLE III. PURCHASE OF ASSETS 12 3.1 Assets Purchased by the Assuming
Institution 12 3.2 Asset Purchase Price 13 3.3 Manner of Conveyance; Limited
Warranty; Nonrecourse; Etc. 14 3.4 Puts of Assets to the Receiver 14 3.5 Assets
Not Purchased by Assuming Institution 16 3.6 Retention or Repurchase of Assets
Essential to Receiver 18 3.7 Receiver’s Offer to Sell Withheld Loans 19 ARTICLE
IV. ASSUMPTION OF CERTAIN DUTIES AND OBLIGATIONS 20 4.1 Continuation of Banking
Business 20 4.2 Credit Card Business 20 4.3 Safe Deposit Business 20 4.4
Safekeeping Business 21 4.5 Trust Business 21 4.6 Bank Premises 21 4.7 Agreement
with Respect to Leased Data Management Equipment 25 4.8 Certain Existing
Agreements 26 4.9 Informational Tax Reporting 27 4.10 Insurance 27 4.11 Office
Space for Receiver and Corporation; Certain Payments 28 4.12 Continuation of
Group Health Plan Coverage for Former Employees of the Failed Bank 28 4.13
Interim Asset Servicing 29 4.14 [RESERVED] 30 4.15 Loss Sharing 30 ARTICLE V.
DUTIES WITH RESPECT TO DEPOSITORS OF THE FAILED BANK 30 5.1 Payment of Checks,
Drafts, Orders and Deposits 30 5.2 Certain Agreements Related to Deposits 30 5.3
Notice to Depositors 30 ARTICLE VI. RECORDS 31 6.1 Transfer of Records 31 6.2
Transfer of Assigned Records 31 6.3 Preservation of Records 31 6.4 Access to
Records; Copies 32 6.5 Right of Receiver or Corporation to Audit 32 ARTICLE VII.
BID; INITIAL PAYMENT 32 ARTICLE VIII. ADJUSTMENTS 33 8.1 Pro Forma Statement 33
8.2 Correction of Errors and Omissions; Other Liabilities 33 8.3 Payments 33 8.4
Interest 33 8.5 Subsequent Adjustments 34 ARTICLE IX. CONTINUING COOPERATION 34

 

Whole Bank w/ Optional Shared Loss Agreements
Version 5.2 – Purchase and Assumption Agreement
February 21, 2013iFirst Federal Bank
Lexington, Kentucky

 

 

9.1 General Matters 34 9.2 Additional Title Documents 34 9.3 Claims and Suits 34
9.4 Payment of Deposits 34 9.5 Withheld Payments 35 9.6 Proceedings with Respect
to Certain Assets and Liabilities 35 9.7 Information 36 9.8 Tax Ruling 36
ARTICLE X. CONDITION PRECEDENT 36 ARTICLE XI. REPRESENTATIONS AND WARRANTIES OF
THE ASSUMING INSTITUTION 36 11.1 Corporate Existence and Authority 36 11.2 Third
Party Consent 36 11.3 Execution and Enforceability 36 11.4 Compliance with Law
37 11.5 Insured or Guaranteed Loans 37 11.6 Representations Remain True 37 11.7
No Reliance; Independent Advice 37 ARTICLE XII INDEMNIFICATION 38 12.1
Indemnification of Indemnitees 38 12.2 Conditions Precedent to Indemnification
40 12.3 No Additional Warranty 41 12.4 Indemnification of Receiver and
Corporation 41 12.5 Obligations Supplemental 42 12.6 Criminal Claims 42 12.7
Limited Guaranty of the Corporation 42 12.8 Subrogation 43 ARTICLE XIII.
MISCELLANEOUS 43 13.1 Expenses 43 13.2 Waiver of Jury Trial 43 13.3 Consent;
Determination or Discretion 43 13.4 Rights Cumulative 43 13.5 References 43 13.6
Notice 43 13.7 Entire Agreement 44 13.8 Counterparts 44 13.9 Governing Law 44
13.10 Successors 45 13.11 Modification 45 13.12 Manner of Payment 45 13.13
Waiver 45 13.14 Severability 45 13.15 Term of Agreement 46 13.16 Survival of
Covenants, Etc. 46

 

Whole Bank w/ Optional Shared Loss Agreements
Version 5.2 – Purchase and Assumption Agreement
February 21, 2013iiFirst Federal Bank
Lexington, Kentucky

 

 

 

SCHEDULES

 

      Page Excluded Deposit Liability Accounts Schedule 2.1(a)   48 Purchase
Price of Assets or any other assets Schedule 3.2   49 Excluded Securities
Schedule 3.5(l)   51 Bank Premises in Underserved Areas Exhibit 4.1(b)   52 Data
Retention Catalog Schedule 6.3   53 Accounts Excluded from Calculation of
Deposit Franchise Bid Premium Schedule 7   55

  

EXHIBITS

 

      Page Final Legal Notice Exhibit 2.3A   57 Affidavit of Mailing Exhibit
2.3B   59 Valuation of Certain Qualified Financial Contracts Exhibit 3.2(c)   60
Interim Asset Servicing Arrangement Exhibit 4.13   62 Single Family Shared-Loss
Agreement Exhibit 4.15A   1 Commercial Shared-Loss Agreement Exhibit 4.15B   1

  

Whole Bank w/ Optional Shared Loss Agreements
Version 5.2 – Purchase and Assumption Agreement
February 21, 2013iiiFirst Federal Bank
Lexington, Kentucky

 

 

PURCHASE AND ASSUMPTION AGREEMENT

 

WHOLE BANK

 

ALL DEPOSITS

 

THIS AGREEMENT, made and entered into as of the 19th day of April, 2013, by and
among the FEDERAL DEPOSIT INSURANCE CORPORATION, RECEIVER of FIRST FEDERAL BANK,
LEXINGTON, KENTUCKY (the “Receiver”), YOUR COMMUNITY BANK, organized under the
laws of the State of Indiana, and having its principal place of business in New
Albany, Indiana (the “Assuming Institution”), and the FEDERAL DEPOSIT INSURANCE
CORPORATION, organized under the laws of the United States of America and having
its principal office in Washington, D.C., acting in its corporate capacity (the
“Corporation”).

 

RECITALS

 

A.           On the Bank Closing Date, the Chartering Authority closed First
Federal Bank (the “Failed Bank”) pursuant to applicable law and the Corporation
was appointed Receiver thereof.

 

B.           The Assuming Institution desires to purchase certain assets and
assume certain deposits and other liabilities of the Failed Bank on the terms
and conditions set forth in this Agreement.

 

C.           Pursuant to 12 U.S.C. § 1823(c)(2)(A), the Corporation may provide
assistance to the Assuming Institution to facilitate the transactions
contemplated by this Agreement, which assistance may include indemnification
pursuant to Article XII.

 

D.           The Board of Directors of the Corporation (the “Board”) has
determined to provide assistance to the Assuming Institution on the terms and
subject to the conditions set forth in this Agreement.

 

E.           The Board has determined pursuant to 12 U.S.C. § 1823(c)(4)(A) that
such assistance is necessary to meet the obligation of the Corporation to
provide insurance coverage for the insured deposits in the Failed Bank and is
the least costly to the deposit insurance fund of all possible methods for
meeting such obligation.

 

NOW, THEREFORE, in consideration of the mutual promises herein set forth and
other valuable consideration, the parties hereto agree as follows:

 

AGREEMENT

 

ARTICLE I.           GENERAL.

 

1.1.        Purpose. The purpose of this Agreement is to set forth requirements
regarding, among other things, the terms and conditions on which the Assuming
Institution purchases certain assets and assumes certain liabilities of the
Failed Bank.

 

Whole Bank w/ Optional Shared Loss Agreements
Version 5.2 – Purchase and Assumption Agreement
February 21, 20131First Federal Bank
Lexington, Kentucky

 

 

1.2.        Shared-Loss Agreements. If the Receiver and the Assuming Institution
desire to share losses and recoveries on certain acquired assets, a Shared-Loss
Agreement or Shared-Loss Agreements are attached hereto as Exhibit 4.15A and/or
Exhibit 4.15B, as applicable, and will govern the terms of any such shared-loss
arrangement. To the extent that any inconsistencies may arise between the terms
of this Agreement and a Shared-Loss Agreement with respect to the subject matter
of a Shared-Loss Agreement, the terms of the applicable Shared-Loss Agreement
shall control.

 

1.3.        Defined Terms. Capitalized terms used in this Agreement shall have
the meanings set forth or referenced in this Section 1.3. As used herein, words
imparting the singular include the plural and vice versa.

 

“Accounting Records” means the general ledger and subsidiary ledgers and
supporting schedules which support the general ledger balances.

 

“Acquired Subsidiary” or “Acquired Subsidiaries” means one or more, as
applicable, Subsidiaries of the Failed Bank acquired pursuant to Section 3.1.

 

“Affiliate” of any Person means any director, officer, or employee of that
Person and any other Person (i) who is directly or indirectly controlling, or
controlled by, or under direct or indirect common control with, such Person, or
(ii) who is an affiliate of such Person as the term “affiliate” is defined in
§ 2(k) of the Bank Holding Company Act of 1956, as amended, 12 U.S.C. § 1841.

 

“Agreement” means this Purchase and Assumption Agreement by and among the
Assuming Institution, the Corporation and the Receiver, as amended or otherwise
modified from time to time.

 

“Assets” means all assets of the Failed Bank purchased pursuant to this
Agreement. Assets owned by Subsidiaries of the Failed Bank are not “Assets”
within the meaning of this definition by virtue of being owned by such
Subsidiaries.

 

“Assumed Deposits” means Deposits.

 

“Assuming Institution” has the meaning set forth in the introduction to this
Agreement.

 

“Bank Closing Date” means the close of business of the Failed Bank on the date
on which the Chartering Authority closed such institution.

 

“Bank Premises” means the banking buildings, drive-in banking facilities, teller
facilities (staffed or automated), storage and service facilities, structures
connecting remote facilities to banking houses, land on which the foregoing are
located and unimproved land, together with any adjacent parking, that are owned
or leased by the Failed Bank and that have formerly been utilized, are currently
utilized, or as of the Bank Closing Date, are intended to be utilized in the
future by the Failed Bank as shown on the Failed Bank Records.

 

“Bank Premises Surrender Date” means, with respect to each specific Bank
Premises, the date selected by the Assuming Institution to surrender such Bank
Premises to the Receiver, which date shall be no later than the first day after
the Receiver is satisfied that all of the conditions for surrender of such Bank
Premises set forth in this Agreement have been met; provided that, unless
otherwise provided in this Agreement, such date shall not be more than 180 days
after the Bank Closing Date.

 

“Bid Amount” has the meaning set forth in Article VII.

 

Whole Bank w/ Optional Shared Loss Agreements
Version 5.2 – Purchase and Assumption Agreement
February 21, 20132First Federal Bank
Lexington, Kentucky

 

  

“Bid Form” means Exhibit “A” to the bid instructions provided to the Assuming
Institution.

 

“Bid Valuation Date” means February 7, 2013.

 

“Board” has the meaning set forth in Recital D.

 

“Book Value” means, with respect to any Asset and any Liability Assumed, the
dollar amount thereof stated on the Failed Bank Records. The Book Value of any
item shall be determined as of the Bank Closing Date after adjustments made by
the Receiver for differences in accounts, suspense items, unposted debits and
credits and other similar adjustments or corrections and for setoffs, whether
voluntary or involuntary. The Book Value of an Acquired Subsidiary shall be
determined from the investment in subsidiary and related accounts on the “bank
only” (unconsolidated) balance sheet of the Failed Bank based on the Equity
Method of Accounting. Without limiting the generality of the foregoing, (i) the
Book Value of a Liability Assumed shall include all accrued and unpaid interest
thereon as of the Bank Closing Date, and (ii) the Book Value of a Loan shall
reflect adjustments for earned interest, or unearned interest (as it relates to
the “rule of 78s” or add-on-interest loans, as applicable), if any, as of the
Bank Closing Date, adjustments for the portion of earned or unearned
loan-related credit life and/or disability insurance premiums, if any,
attributable to the Failed Bank as of the Bank Closing Date, and adjustments for
Failed Bank Advances, if any, in each case as determined for financial reporting
purposes. The Book Value of an Asset shall not include any adjustment for loan
premiums, discounts or any related deferred income, fees or expenses, or general
or specific reserves on the Failed Bank Records.

 

“Business Day” means a day other than a Saturday, Sunday, Federal legal holiday
or legal holiday under the laws of the State where the Failed Bank is located,
or a day on which the principal office of the Corporation is closed.

 

“Chartering Authority” means (i) with respect to a national bank, a Federal
savings association or savings bank, the Office of the Comptroller of the
Currency, (ii) with respect to a bank or savings institution chartered by a
State, the agency of such State charged with primary responsibility for
regulating and/or closing banks or savings institutions, as the case may be,
(iii) the Corporation in accordance with 12 U.S.C. § 1821(c)(4), with regard to
self-appointment, or (iv) the appropriate Federal banking agency in accordance
with 12 U.S.C. § 1821(c)(9).

 

“Commitment” means the unfunded portion of a line of credit or other commitment
reflected on the books and records of the Failed Bank to make an extension of
credit (or additional advances with respect to a Loan) that was legally binding
on the Failed Bank as of the Bank Closing Date, other than extensions of credit
pursuant to the credit card business and overdraft protection plans of the
Failed Bank, if any.

 

“Corporation” has the meaning set forth in the introduction to this Agreement.

 

“Counterclaim” has the meaning set forth in Section 12.1(b).

 

Whole Bank w/ Optional Shared Loss Agreements
Version 5.2 – Purchase and Assumption Agreement
February 21, 20133First Federal Bank
Lexington, Kentucky

 

 

“Credit Documents” means the agreements, instruments, certificates or other
documents at any time evidencing or otherwise relating to, governing or executed
in connection with or as security for, a Loan, including without limitation
notes, bonds, loan agreements, letter of credit applications, lease financing
contracts, banker’s acceptances, drafts, interest protection agreements,
currency exchange agreements, repurchase agreements, reverse repurchase
agreements, guarantees, deeds of trust, mortgages, assignments, security
agreements, pledges, subordination or priority agreements, lien priority
agreements, undertakings, security instruments, certificates, documents, legal
opinions, participation agreements and intercreditor agreements, and all
amendments, modifications, renewals, extensions, rearrangements, and
substitutions with respect to any of the foregoing.

 

“Credit File” means all Credit Documents and all other credit, collateral or
insurance documents in the possession or custody of the Assuming Institution, or
any of its Subsidiaries or Affiliates, relating to an Asset or a Loan included
in a Put Notice, or copies of any such documents.

 

“Deposit” means a deposit as defined in 12 U.S.C. § 1813(l), including without
limitation, outstanding cashier’s checks and other official checks and all
uncollected items included in the depositors’ balances and credited on the books
and records of the Failed Bank; provided that the term “Deposit” shall not
include all or any portion of those deposit balances which, in the discretion of
the Receiver or the Corporation, (i) may be required to satisfy it for any
liquidated or contingent liability of any depositor arising from an unauthorized
or unlawful transaction, or (ii) may be needed to provide payment of any
liability of any depositor to the Failed Bank or the Receiver, including the
liability of any depositor as a director or officer of the Failed Bank, whether
or not the amount of the liability is or can be determined as of the Bank
Closing Date.

 

“Deposit Secured Loan” means a loan in which the only collateral securing the
loan is Assumed Deposits or deposits at other insured depository institutions.

 

“Electronically Stored Information” means any system backup tapes, any
electronic mail (whether on an exchange or other similar system), any data on
personal computers and any data on server hard drives.

 

“Eligible Individuals” has the meaning set forth in Section 4.12.

 

“Equity Method of Accounting” means the carrying value of a bank's investment in
a subsidiary is originally recorded at cost but is adjusted periodically to
record as income the bank's proportionate share of the subsidiary's earnings or
losses and decreased by the amount of cash dividends or similar distributions
received from the subsidiary. Acquired Subsidiaries with negative equity will be
restated to $1 pursuant to the Equity Method of Accounting.

 

“ERISA” has the meaning set forth in Section 4.12.

 

“Failed Bank” has the meaning set forth in Recital A.

 

“Failed Bank Advances” means the total sums paid by the Failed Bank to (i)
protect its lien position, (ii) pay ad valorem taxes and hazard insurance and
(iii) pay premiums for credit life insurance, accident and health insurance and
vendor’s single interest insurance.

 

“Failed Bank Assessment Area” means the most recent Community Reinvestment Act
(“CRA”) assessment area of the Failed Bank reflected in the Information Package.

 

“Failed Bank Records” means Records of the Failed Bank, including but not
limited to, its corporate minutes, general ledger and subsidiary ledgers and
schedules which support the general ledger balances.

 

Whole Bank w/ Optional Shared Loss Agreements
Version 5.2 – Purchase and Assumption Agreement
February 21, 20134 First Federal Bank
Lexington, Kentucky

 

  

“Fair Market Value” means:

 

(a)          “Market Value” as defined in the regulation prescribing the
standards for real estate appraisals used in federally related transactions, 12
C.F.R. § 323.2(g), and accordingly shall mean the most probable price which a
property should bring in a competitive and open market under all conditions
requisite to a fair sale, the buyer and seller each acting prudently and
knowledgeably, and assuming the price is not affected by undue stimulus.
Implicit in this definition are the assumed consummation of a sale as of a
specified date and the passing of title from seller to buyer under conditions
whereby:

 

(i)          Buyer and seller are typically motivated;

 

(ii)         Both parties are well informed or well advised, and acting in what
they consider their own best interests;

 

(iii)        A reasonable time is allowed for exposure in the open market;

 

(iv)        Payment is made in terms of cash in U.S. dollars or in terms of
financial arrangements comparable thereto; and

 

(v)         The price represents the normal consideration for the property sold
unaffected by special or creative financing or sales concessions granted by
anyone associated with the sale;

 

as determined as of the Bank Closing Date by an appraiser chosen by the
Receiver; any costs and fees associated with such determination shall be paid by
the Receiver, and

 

with respect to Bank Premises (to the extent, if any, that Bank Premises are
purchased utilizing this valuation method), shall be determined not later than
sixty (60) days after the Bank Closing Date by an appraiser selected by the
Receiver within seven (7) days after the Bank Closing Date, and with respect to
Specialty Assets, shall be determined by an appraiser selected by the Receiver
within seven (7) days after the Bank Closing Date; or

 

(b)          with respect to property other than Bank Premises and Specialty
Assets purchased utilizing this valuation method, the price therefor as
established by the Receiver, as determined in accordance with clause (a) above.

 

“FDIC Office Space” has the meaning set forth in Section 4.11.

 

“Final Legal Notice” has the meaning set forth in Section 2.3(a).

 

“Fixtures” means those leasehold improvements, additions, alterations and
installations constituting all or a part of Bank Premises (including without
limitation automated teller machines that are affixed to a Bank Premises and may
be not removed without causing structural damage to such Bank Premises) and
which were acquired, added, built, installed or purchased at the expense of the
Failed Bank, regardless of the holder of legal title thereto as of the Bank
Closing Date.

 

Whole Bank w/ Optional Shared Loss Agreements
Version 5.2 – Purchase and Assumption Agreement
February 21, 20135 First Federal Bank
Lexington, Kentucky

 

 

“Furniture and Equipment” means the furniture and equipment (other than Safe
Deposit Boxes, Personal Computers, Owned Data Management Equipment, Specialty
Assets and motor vehicles), leased or owned by the Failed Bank and reflected on
the Failed Bank Records as of the Bank Closing Date and located on or at Bank
Premises, including without limitation automated teller machines (to the extent
they are not Fixtures), carpeting, furniture, office machinery, shelving, office
supplies, telephone, surveillance and security systems, ancillary equipment and
artwork. Furniture and equipment located at a storage facility not adjacent to a
Bank Premises are excluded from this definition.

 

“GSE” means a government sponsored enterprise.

 

“Indemnitees” means, except as provided in Section 12.1(b)(xi), (i) the Assuming
Institution, (ii) the Subsidiaries and Affiliates of the Assuming Institution
other than any Subsidiaries or Affiliates of the Failed Bank that are or become
Subsidiaries or Affiliates of the Assuming Institution and (iii) the directors,
officers, employees and agents of the Assuming Institution and its Subsidiaries
and Affiliates who are not also present or former directors, officers, employees
or agents of the Failed Bank or of any Subsidiary or Affiliate of the Failed
Bank.

 

“Information Package” means the most recent compilation of financial and other
data with respect to the Failed Bank, including any amendments or supplements
thereto, provided to the Assuming Institution by the Corporation on the web site
used by the Corporation to market the Failed Bank to potential acquirers.

 

“Initial Payment” means the payment made pursuant to Article VII (based on the
best information available as of the Bank Closing Date), the amount of which
shall be either (i) if the Bid Amount is positive, the aggregate Book Value of
the Liabilities Assumed minus the sum of the aggregate purchase price of the
Assets as determined pursuant to Section 3.2 and assets purchased (including any
Bank Premises purchased via the Bid Form) and the positive Bid Amount, or (ii)
if the Bid Amount is negative, the sum of the aggregate Book Value of the
Liabilities Assumed and the negative Bid Amount minus the aggregate purchase
price of the Assets and assets purchased (including any Bank Premises purchased
via the Bid Form). The Initial Payment shall be payable by the Corporation to
the Assuming Institution if (i) the Liabilities Assumed are greater than the sum
of the positive Bid Amount and the Assets and any other assets purchased , or if
(ii) the sum of the Liabilities Assumed and the negative Bid Amount are greater
than the Assets and assets purchased. The Initial Payment shall be payable by
the Assuming Institution to the Corporation if (i) the Liabilities Assumed are
less than the sum of the positive Bid Amount and the Assets and assets
purchased, or if (ii) the sum of the Liabilities Assumed and the negative Bid
Amount is less than the Assets and assets purchased. Such Initial Payment shall
be subject to adjustment as provided in Article VIII.

 

“Leased Data Management Equipment” means any equipment, computer hardware,
computer software (and the lease or licensing agreements related thereto),
computer networking equipment, printers, fax machines, copiers, document
scanners, data tape systems, data tapes, DVDs, CDs, flash drives,
telecommunications and check processing equipment and any other electronic
storage media leased by the Failed Bank at Bank Closing which is, was, or could
have been used by the Failed Bank in connection with data management activities.

 

“Legal Balance” means the amount of indebtedness legally owed by an Obligor with
respect to a Loan, including principal and accrued and unpaid interest, late
fees, attorneys’ fees and expenses, taxes, insurance premiums, and similar
charges, if any.

 

“Liabilities Assumed” has the meaning provided in Section 2.1.

 

Whole Bank w/ Optional Shared Loss Agreements
Version 5.2 – Purchase and Assumption Agreement
February 21, 20136 First Federal Bank
Lexington, Kentucky

 

  

“Lien” means any mortgage, lien, pledge, charge, assignment for security
purposes, security interest or encumbrance of any kind with respect to an Asset,
including any conditional sale agreement or capital lease or other title
retention agreement relating to such Asset.

 

“Loan” or “Loans” means, individually or collectively, all of the following owed
to or held by the Failed Bank as of the Bank Closing Date:

 

(a)          loans (including loans which have been charged off the Failed Bank
Records in whole or in part prior to and including the Bid Valuation Date),
participation agreements, interests in participations, overdrafts of customers
(including but not limited to overdrafts made pursuant to an overdraft
protection plan or similar extensions of credit in connection with a deposit
account), revolving commercial lines of credit, home equity lines of credit,
Commitments, United States and/or State-guaranteed student loans and lease
financing contracts;

 

(b)         all Liens, rights (including rights of set-off), remedies, powers,
privileges, demands, claims, priorities, equities and benefits owned or held by,
or accruing or to accrue to or for the benefit of, the holder of the obligations
or instruments referred to in clause (a) above, including but not limited to
those arising under or based upon Credit Documents, casualty insurance policies
and binders, standby letters of credit, mortgagee title insurance policies and
binders, payment bonds and performance bonds at any time and from time to time
existing with respect to any of the obligations or instruments referred to in
clause (a) above; and

 

(c)          all amendments, modifications, renewals, extensions, refinancings
and refundings of or for any of the foregoing.

 

“New Loan” means a Loan made by the Failed Bank after the Bid Valuation Date
that is not a continuation, amendment, modification, renewal, extension,
refinancing, restructuring or refunding of or for any then-existing Loan.

 

“Obligor” means each Person liable for the full or partial payment or
performance of any Loan, whether such Person is obligated directly, indirectly,
primarily, secondarily, jointly or severally.

 

“Other Real Estate” means all interests in real estate (other than Bank Premises
and Fixtures), including but not limited to mineral estates, leasehold rights,
condominium and cooperative interests, easements, air rights, water rights, and
development rights that are owned by the Failed Bank.

 

“Owned Data Management Equipment” means any equipment, computer hardware,
computer software, computer networking equipment, printers, fax machines,
copiers, document scanners, data tape systems, data tapes, DVDs, CDs, flash
drives, telecommunications and check processing equipment and any other
electronic storage media owned by the Failed Bank at Bank Closing which is, was,
or could have been used by the Failed Bank in connection with data management
activities.

 

“Payment Date” means the first Business Day after the Bank Closing Date.

 

Whole Bank w/ Optional Shared Loss Agreements
Version 5.2 – Purchase and Assumption Agreement
February 21, 20137 First Federal Bank
Lexington, Kentucky

 

 

“Person” means any individual, corporation, partnership, joint venture,
association, limited liability company, limited liability partnership,
joint-stock company, trust, unincorporated organization, or government or any
agency or political subdivision thereof, excluding the Corporation.

 

“Personal Computer(s)” means computers based on a microprocessor generally
designed to be used by one person at a time and which usually store
informational data on that computer’s internal hard drive or attached
peripheral, and associated peripherals (such as keyboard, mouse, etc.). A
personal computer can be found in various configurations such as laptops, net
books, and desktops.

 

“Primary Indemnitor” means any Person (other than the Assuming Institution or
any of its Affiliates) who is obligated to indemnify or insure, or otherwise
make payments (including payments on account of claims made against) to or on
behalf of any Person in connection with the claims covered under Article XII,
including without limitation any insurer issuing any directors and officers
liability policy or any Person issuing a financial institution bond or banker’s
blanket bond.

 

“Pro Forma” means a balance sheet that reflects a reasonably accurate financial
statement of the Failed Bank through the Bank Closing Date and serves as a basis
for the opening entries of both the Assuming Institution and the Receiver.

 

“Proprietary Software” means computer software developed for and owned by the
Failed Bank for its own purpose and use.

 

“Put Date” has the meaning set forth in Section 3.4(d).

 

“Put Notice” has the meaning set forth in Section 3.4(c).

 

“Qualified Beneficiaries” has the meaning set forth in Section 4.12.

 

“Qualified Financial Contract” means a qualified financial contract as defined
in 12 U.S.C. § 1821(e)(8)(D).

 

“Record” means any document, microfiche, microfilm or Electronically Stored
Information (including but not limited to magnetic tape, disc storage, card
forms and printed copy) of the Failed Bank generated or maintained by the Failed
Bank that is owned by or in the possession of the Receiver at the Bank Closing
Date.

 

“Receiver” has the meaning set forth in the introduction to this Agreement.

 

“Related Liability” with respect to any Asset means any liability existing and
reflected on the Failed Bank Records as of the Bank Closing Date for (i)
indebtedness secured by mortgages, deeds of trust, chattel mortgages, security
interests or other liens on or affecting such Asset, (ii) ad valorem taxes
applicable to such Asset and (iii) any other obligation determined by the
Receiver to be directly related to such Asset.

 

“Related Liability Amount” with respect to any Related Liability on the books of
the Assuming Institution, means the amount of such Related Liability as stated
on the Failed Bank Records of the Assuming Institution (as maintained in
accordance with generally accepted accounting principles) as of the date as of
which the Related Liability Amount is being determined. With respect to a
liability that relates to more than one Asset, the amount of such Related
Liability shall be allocated among such Assets for the purpose of determining
the Related Liability Amount with respect to any one of such Assets.

 

Whole Bank w/ Optional Shared Loss Agreements
Version 5.2 – Purchase and Assumption Agreement
February 21, 20138 First Federal Bank
Lexington, Kentucky

 

  

Such allocation shall be made by specific allocation, where determinable, and
otherwise shall be pro rata based upon the dollar amount of such Assets stated
on the Failed Bank Records of the entity that owns such Asset.

 

“Repurchase Price” means, with respect to any Asset, first taking the Book Value
of the Asset at the Bank Closing Date and either subtracting the pro rata Asset
discount or adding the pro rata Asset premium, and subsequently adjusting that
amount (i) for any advances and interest on such Asset after the Bank Closing
Date, (ii) by subtracting the total amount received by the Assuming Institution
for such Asset after the Bank Closing Date, regardless of how applied and (iii)
by adding total disbursements of principal made by the Receiver not otherwise
included in the Book Value. For New Loans, Deposit Secured Loans and overdrafts
put back to the Receiver under Section 3.4, the Repurchase Price shall not take
into account the pro rata Asset discount or premium.

 

“Safe Deposit Boxes” means the safe deposit boxes of the Failed Bank, if any,
including the removable safe deposit boxes and safe deposit stacks in the Failed
Bank’s vault(s), all rights and benefits under rental agreements with respect to
such safe deposit boxes, and all keys and combinations thereto.

 

“Settlement Date” means the first Business Day immediately prior to the day
which is three hundred sixty-five (365) days after the Bank Closing Date, or
such other date prior thereto as may be agreed upon by the Receiver and the
Assuming Institution. The Receiver, in its discretion, may extend the Settlement
Date.

 

“Settlement Interest Rate” means, for the first calendar quarter or portion
thereof during which interest accrues, the rate determined by the Receiver to be
equal to the investment rate on twenty-six (26)-week United States Treasury
Bills as published on the Bank Closing Date by the United States Treasury on the
TreasuryDirect.gov website; provided, that if no such Investment Rate is
published the week of the Bank Closing Date, the investment rate for such
Treasury Bills most recently published by the United States Treasury on
TreasuryDirect.gov prior to the Bank Closing Date shall be used. Thereafter, the
rate shall be adjusted to the rate determined by the Receiver to be equal to the
Investment Rate on such Treasury Bills in effect as of the first day of each
succeeding calendar quarter during which interest accrues as published by the
United States Treasury on the TreasuryDirect.gov website.

 

“Shared-Loss Agreements” means, if any, the Single Family Shared-Loss Agreement
attached hereto as Exhibit 4.15A and, if any, the Commercial Shared-Loss
Agreement, attached hereto as Exhibit 4.15B.

 

“Specialty Assets” means assets that have a greater value than more traditional
furniture and equipment owned by the Failed Bank and reflected on the Failed
Bank Records as of the Bank Closing Date and located on or at Bank Premises,
including without limitation fine art and high end decorative art; classic and
antique motor vehicles; rare books; rare coins; airplanes; boats; jewelry;
collectible firearms; Indian or other cultural artifacts; sculptures;
Proprietary Software; and any other items that typically cannot be appraised by
a Furniture and Equipment appraiser. Specialty Assets does not include any
repossessed collateral.

 

Whole Bank w/ Optional Shared Loss Agreements
Version 5.2 – Purchase and Assumption Agreement
February 21, 20139 First Federal Bank
Lexington, Kentucky

 

  

“Subsequently Occupied Space” has the meaning set forth in Section 4.6(f).

 

“Subsidiary” has the meaning set forth in § 3(w)(4) of the Federal Deposit
Insurance Act, 12 U.S.C. § 1813(w)(4), as amended.

 

“Underserved Area” means a census track designated as an underserved
middle-income nonmetropolitan track on the most recent List of Middle-Income
Non-Metropolitan Distressed or Underserved Geographies as published by the
Federal Financial Institutions Examination Council (“FFIEC”) on the FFIEC
website. A list of Bank Premises, if any, located in an Underserved Market is
attached as Schedule 4.1(b).

 

ARTICLE II.          ASSUMPTION OF LIABILITIES.

 

2.1.        Liabilities Assumed by Assuming Institution. The Assuming
Institution expressly assumes at Book Value (subject to adjustment pursuant to
Article VIII) and agrees to pay, perform and discharge, all of the following
liabilities of the Failed Bank as of the Bank Closing Date, except as otherwise
provided in this Agreement (such liabilities referred to as “Liabilities
Assumed”):

 

(a)          Assumed Deposits, except those Deposits specifically listed on
Schedule 2.1(a); provided, that as to any Deposits of public money which are
Assumed Deposits, the Assuming Institution agrees to properly secure such
Deposits with such Assets as appropriate which, prior to the Bank Closing Date,
were pledged as security by the Failed Bank, or with assets of the Assuming
Institution, if such securing Assets, if any, are insufficient to properly
secure such Deposits;

 

(b)          liabilities for indebtedness incurred by the Failed Bank, reflected
on the Accounting Records of the Failed Bank on the Bank Closing Date, and
secured by any perfected Lien on or affecting any Asset; provided, that the
amount of any liability assumed pursuant to this Section 2.1(b) (x) shall be
limited to the market value (as determined by the Receiver) of the Assets
securing such liability and (y) is not subject to adjustment pursuant to Article
VIII;

 

(c)          all borrowings from, and obligations and indebtedness to, Federal
Reserve Banks and Federal Home Loan Banks, if any, whether currently owed, or
conditional or not yet matured, including but not limited to, if applicable,
(i) advances, including principal, interest, and any prepayment fees, costs and
expenses; (ii) letters of credit, including any reimbursement obligations;
(iii) acquired member assets programs, including representations, warranties,
credit enhancement obligations and servicing obligations; (iv) affordable
housing programs, including retention agreements and other contracts and
monitoring obligations; (v) swaps and other derivatives; and (vi) safekeeping
and custody agreements, provided, that the assumption of any liability pursuant
to this Section 2.1(c) shall be limited to the market value of the assets
securing such liability as determined by the Receiver; and overdrafts, debit
balances, service charges, reclamations and adjustments to accounts with the
Federal Reserve Banks as reflected on the books and records of any such Federal
Reserve Bank within ninety (90) days after the Bank Closing Date, if any;

 

Whole Bank w/ Optional Shared Loss Agreements
Version 5.2 – Purchase and Assumption Agreement
February 21, 201310 First Federal Bank
Lexington, Kentucky

 

  

(d)          ad valorem taxes (prorated through the Bank Closing Date), whether
or not reflected on the Failed Bank’s Records, applicable to any Asset;
provided, that the assumption of any ad valorem taxes pursuant to this Section
2.1(d) shall be limited to an amount equal to the market value of the Asset to
which such taxes apply as determined by the Receiver;

 

(e)          liabilities, if any, for federal funds purchased, repurchase
agreements and overdrafts in accounts maintained with other depository
institutions (including any accrued and unpaid interest thereon computed to and
including the Bank Closing Date); provided, that the assumption of any liability
pursuant to this Section 2.1(e) shall be limited to the market value of the
Assets securing such liability as determined by the Receiver;

 

(f)          United States Treasury tax and loan note option accounts, if any;

 

(g)         liabilities for any acceptance or commercial letter of credit
provided, that the assumption of any liability pursuant to this Section 2.1(g)
shall be limited to the market value of the Assets securing such liability as
determined by the Receiver;

 

(h)         liabilities for any “standby letters of credit” as defined in 12
C.F.R. § 337.2(a) issued on the behalf of any Obligor of a Loan acquired
hereunder by the Assuming Institution, but excluding any other standby letters
of credit;

 

(i)          duties and obligations assumed pursuant to this Agreement including
without limitation those relating to the Failed Bank’s Records, credit card
business, debit card business, stored value and gift card business, overdraft
protection plans, safe deposit business, safekeeping business and trust
business, if any;

 

(j)          liabilities, if any, for Commitments;

 

(k)         liabilities, if any, for amounts owed to any Acquired Subsidiary;

 

(l)          liabilities, if any, with respect to Qualified Financial Contracts;

 

(m)        liabilities, if any, under any contract pursuant to which loan
servicing is provided to the Failed Bank by others; and

 

(n)          any deferred revenue, income or fees recorded on the general ledger
of the Failed Bank as of the Bank Closing Date attributable to any business
assumed pursuant to Section 4.2, 4.3, 4.4, or 4.5 of this Agreement, excluding
any deferred income or revenue relative to FASB 91 – Loan Fees and Costs
associated with originating or acquiring Loans and initial direct costs of
leases.

 

2.2.        Interest on Deposit Liabilities. The Assuming Institution agrees
that, from and after the Bank Closing Date, it will accrue and pay interest on
Assumed Deposits pursuant to Section 2.1 at a rate(s) it shall determine;
provided, that for non-transaction Deposit liabilities such rate(s) shall not be
less than the lowest rate offered by the Assuming Institution to its depositors
for non-transaction deposit accounts. The Assuming Institution shall permit each
depositor to withdraw, without penalty for early withdrawal, all or any portion
of such depositor’s Deposit, whether or not the Assuming Institution elects to
pay interest in accordance with any deposit agreement formerly existing between
the Failed Bank and such depositor; and further provided, that if such Deposit
has been pledged to secure an obligation of the depositor or other party, any
withdrawal thereof shall be subject to the terms of the agreement governing such
pledge. The Assuming Institution shall give notice to such depositors as
provided in Section 5.3  of the rate(s) of interest which it has determined to
pay and of such withdrawal rights.

 

Whole Bank w/ Optional Shared Loss Agreements
Version 5.2 – Purchase and Assumption Agreement
February 21, 201311 First Federal Bank
Lexington, Kentucky

 

  

2.3.        Unclaimed Deposits.

 

(a)          Final Legal Notice. Fifteen (15) months following the Bank Closing
Date, the Assuming Institution will provide the Receiver a listing of all
deposit accounts, including the type of account, not claimed by the depositor.
The Receiver will review the list and authorize the Assuming Institution to act
on behalf of the Receiver to send a Final Legal Notice in a form substantially
similar to Exhibit 2.3A (the “Final Legal Notice”) to the owner(s) of the
unclaimed deposits reminding them of the need to claim or arrange to continue
their account(s) with the Assuming Institution. The Assuming Institution will
send the Final Legal Notice to the depositors within thirty (30) days following
notification of the Receiver’s authorization. The Assuming Institution will
prepare an Affidavit of Mailing in a form substantially similar to Exhibit 2.3B
and will forward the Affidavit of Mailing to the Receiver after mailing out the
Final Legal Notice to the owner(s) of unclaimed deposit accounts.

 

(b)          Unclaimed Deposits. If, within eighteen (18) months after the Bank
Closing Date, any depositor of the Failed Bank does not claim or arrange to
continue such depositor’s Assumed Deposits at the Assuming Institution, the
Assuming Institution shall, within fifteen (15) Business Days after the end of
such eighteen (18) month period, (i) refund to the Receiver the full amount of
each such Deposit (without reduction for service charges), (ii) provide to the
Receiver a schedule of all such refunded Deposits in such form as may be
prescribed by the Receiver, and (iii) assign, transfer, convey, and deliver to
the Receiver, all right, title and interest of the Assuming Institution in and
to the Records previously transferred to the Assuming Institution and other
records generated or maintained by the Assuming Institution pertaining to such
Deposits. During such eighteen (18) month period, at the request of the
Receiver, the Assuming Institution promptly shall provide to the Receiver
schedules of unclaimed Deposits in such form as may be prescribed by the
Receiver.

 

2.4.        Employee Plans. Except as provided in Section 4.12, the Assuming
Institution shall have no liabilities, obligations or responsibilities under the
Failed Bank’s health care, bonus, vacation, pension, profit sharing, deferred
compensation, 401(k) or stock purchase plans or similar plans, if any, unless
the Receiver and the Assuming Institution agree otherwise subsequent to the date
of this Agreement.

 

ARTICLE III.         PURCHASE OF ASSETS.

 

3.1.        Assets Purchased by Assuming Institution. With the exception of
certain assets expressly excluded in Sections 3.5  and 3.6 and, if applicable,
listed on Schedule 3.5(l) the Assuming Institution hereby purchases from the
Receiver, and the Receiver hereby sells, assigns, transfers, conveys and
delivers to the Assuming Institution, all right, title and interest of the
Receiver in and to all of the assets (real, personal and mixed, wherever located
and however acquired) including all subsidiaries, joint ventures, partnerships
and any and all other business combinations or arrangements, whether active,
inactive, dissolved or terminated, of the Failed Bank whether or not reflected
on the books of the Failed Bank as of the Bank Closing Date. Assets are
purchased hereunder by the Assuming Institution subject to all liabilities for
indebtedness collateralized by Liens affecting such Assets to the extent
provided in Section 2.1.

 

Whole Bank w/ Optional Shared Loss Agreements
Version 5.2 – Purchase and Assumption Agreement
February 21, 201312 First Federal Bank
Lexington, Kentucky

 

  

3.2.        Asset Purchase Price.

 

(a)          Determination of Asset Purchase Price. All Assets and assets of the
Failed Bank subject to an option to purchase by the Assuming Institution shall
be purchased for the amount, or the amount resulting from the method specified
for determining the amount, as specified on Schedule 3.2, except as otherwise
may be provided herein. Any Asset, asset of the Failed Bank subject to an option
to purchase or other asset purchased for which no purchase price is specified on
Schedule 3.2 or otherwise herein shall be purchased at its Book Value. The
purchase price for Acquired Subsidiaries shall be adjusted pursuant to
Section 4.6(i)(iv), if applicable.

 

(b)          Purchase Price for Securities. The purchase price for any security
(other than the capital stock of any Acquired Subsidiary and Federal Home Loan
Bank stock) purchased under Section 3.1 by the Assuming Institution shall
consist of the market price (as defined below) of the security as of the Bank
Closing Date, multiplied by the bank’s ownership interest in the security (see
Calculation of Purchase Price below) and shall include accrued interest, where
applicable, as noted below.

 

(i)          Definition of Market Price: The market price for any security shall
be (i) the market price for that security quoted at the close of the trading day
effective on the Bank Closing Date as published electronically by Bloomberg,
L.P., or alternatively, at the discretion of the Receiver, by IDC/Financial
Times (FT) Interactive Data; (ii) provided that if such market price is not
available for such security, the Assuming Institution will submit a written
purchase price bid for such security within three days of notification/bid
request by the Receiver (unless a different time period is agreed to by the
Assuming Institution and the Receiver) and the Receiver, in its sole and
absolute discretion, will accept or reject each such purchase price bid;
(iii) further provided that in the absence of an acceptable bid from the
Assuming Institution, or in the event that a security is deemed essential to the
Receiver as determined by the Receiver in its discretion (see Section 3.6
Retention or Repurchase of Assets Essential to the Receiver) such security shall
not pass to the Assuming Institution and shall be deemed to be an excluded asset
hereunder and listed on Schedule 3.5(l).

 

(ii)         Calculation of Purchase Price. The bank’s ownership interest in a
security will be quantified one of two ways: (i) number of shares or other
units, as applicable (in the case of equity securities) or (ii) par value or
notational amount, as applicable (in the case of non-equity securities). As a
result, the purchase price (except where determined pursuant to clause (ii) of
the preceding paragraph) shall be calculated one of two ways, depending on
whether or not the security is an equity security: (i) the purchase price for an
equity security shall be calculated by multiplying the number of shares or other
units by the applicable market price per unit; and (ii) the purchase price for a
non-equity security shall be an amount equal to the applicable market price
(expressed as a decimal), multiplied by the par value for such security (based
on the payment factor most recently widely available). The purchase price also
shall include accrued interest as calculated below (see Calculation of Accrued
Interest), except to the extent the parties may otherwise expressly agree,
pursuant to clause (ii) of the preceding paragraph. If the factor used to
determine the par value of any security for purposes of calculating the purchase
price, is not for the period in which the Bank Closing Date occurs, then the
purchase price for that security shall be subject to adjustment post-closing
based on a “cancel and correct” procedure. Under this procedure, after such
current factor becomes publicly available, the Receiver will recalculate the
purchase price utilizing the current factor and related interest rate, and will
notify the Assuming Institution of any difference and of the applicable amount
due from one party to the other. Such amount will then be paid as part of the
settlement process pursuant to Article VIII.

 

Whole Bank w/ Optional Shared Loss Agreements
Version 5.2 – Purchase and Assumption Agreement
February 21, 201313 First Federal Bank
Lexington, Kentucky

 

  

(iii)        Calculation of Accrued Interest for Securities: Accrued interest
shall be calculated for a non-equity security by multiplying the interest rate
(expressed as a decimal point) paid on the security as then most recently
publicly available, by the most recent par value (or notational amount, as
applicable) of that security, multiplied by the number of days from and
including the first interest day of the accrual period in which the Bank Closing
Date occurs, through the Bank Closing Date.

 

(c)          Purchase Price for Qualified Financial Contracts. Qualified
Financial Contracts shall be purchased at market value determined in accordance
with the terms of Exhibit 3.2(c). Any costs associated with such valuation shall
be shared equally by the Receiver and the Assuming Institution.

 

3.3.        Manner of Conveyance; Limited Warranty; Nonrecourse; Etc. THE
CONVEYANCE OF ALL ASSETS, INCLUDING REAL AND PERSONAL PROPERTY INTERESTS,
PURCHASED BY THE ASSUMING INSTITUTION UNDER THIS AGREEMENT SHALL BE MADE, AS
NECESSARY, BY RECEIVER’S DEED OR RECEIVER’S BILL OF SALE, “AS IS”, “WHERE IS”,
WITHOUT RECOURSE AND, EXCEPT AS OTHERWISE SPECIFICALLY PROVIDED IN THIS
AGREEMENT, WITHOUT ANY WARRANTIES WHATSOEVER WITH RESPECT TO SUCH ASSETS,
EXPRESS OR IMPLIED, WITH RESPECT TO TITLE, VALUE, COLLECTIBILITY, GENUINENESS,
ENFORCEABILITY, DOCUMENTATION, CONDITION OR FREEDOM FROM LIENS OR ENCUMBRANCES
(IN WHOLE OR IN PART), OR ANY OTHER MATTERS.

 

3.4.        Puts of Assets to the Receiver.

 

(a)          Puts Within 30 Days After the Bank Closing Date. During the thirty
(30)-day period following the Bank Closing Date and only during such period
(which thirty (30)-day period may be extended in writing in the sole and
absolute discretion of the Receiver for any Loan), in accordance with this
Section 3.4, the Assuming Institution shall be entitled to require the Receiver
to purchase any New Loans and any Deposit Secured Loan transferred to the
Assuming Institution pursuant to Section 3.1 which is not fully secured by
Assumed Deposits or deposits at other insured depository institutions due to
either insufficient Assumed Deposit or deposit collateral or deficient
documentation regarding such collateral; provided that with regard to any
Deposit Secured Loan secured by an Assumed Deposit:

 

(i)          no such purchase may be required until any Deposit setoff
determination, whether voluntary or involuntary, has been made; and

 

(ii)         the Assuming Institution shall be entitled to require the Receiver
to purchase, within forty (40) days from Bank Closing Date, any remaining
overdraft transferred to the Assuming Institution pursuant to Section 3.1 which
existed on the thirtieth (30th) day following the Bank Closing Date and which
was made after the Bid Valuation Date and not made pursuant to an overdraft
protection plan or similar extension of credit, provided that deposit account
histories from the Bid Valuation Date to the Put Notice Date are provided by the
fortieth (40th) day.

 



Whole Bank w/ Optional Shared Loss Agreements
Version 5.2 – Purchase and Assumption Agreement
February 21, 201314 First Federal Bank
Lexington, Kentucky

 

 

Notwithstanding the foregoing, the Assuming Institution shall not have the right
to require the Receiver to purchase any Loan if (i) the Obligor with respect to
such Loan is an Acquired Subsidiary, or (ii) the Assuming Institution has:

 

(A)         made any advance in accordance with the terms of a Commitment or
otherwise with respect to such Loan;

 

(B)         taken any action that increased the amount of a Related Liability
with respect to such Loan over the amount of such liability immediately prior to
the time of such action;

 

(C)         created or permitted to be created any Lien on such Loan which
secures indebtedness for money borrowed or which constitutes a conditional sales
agreement, capital lease or other title retention agreement;

 

(D)         entered into, agreed to make, grant or permit, or made, granted or
permitted any modification or amendment to, any waiver or extension with respect
to, or any renewal, refinancing or refunding of, such Loan or related Credit
Documents or collateral, including, without limitation, any act or omission
which diminished such collateral; or

 

(E)         sold, assigned or transferred all or a portion of such Loan to a
third party (whether with or without recourse).

 

(iii)        The Assuming Institution shall transfer all such Assets to the
Receiver without recourse, and shall indemnify the Receiver against any and all
claims of any Person claiming by, through or under the Assuming Institution with
respect to any such Asset, as provided in Section 12.4.

 

(b)          Puts Prior to the Settlement Date. During the period from the Bank
Closing Date to and including the Business Day immediately preceding the
Settlement Date, the Assuming Institution shall be entitled to require the
Receiver to purchase any Asset which the Assuming Institution can establish is
evidenced by forged or stolen instruments as of the Bank Closing Date; provided
that the Assuming Institution shall not have the right to require the Receiver
to purchase any such Asset with respect to which the Assuming Institution has
taken any action referred to in Section 3.4(a)(ii) with respect to such Asset.
The Assuming Institution shall transfer all such Assets to the Receiver without
recourse, and shall indemnify the Receiver against any and all claims of any
Person claiming by, through or under the Assuming Institution with respect to
any such Asset, as provided in Section 12.4.

 

(c)          Notices to the Receiver. In the event that the Assuming Institution
elects to require the Receiver to purchase one or more Assets, the Assuming
Institution shall deliver to the Receiver a notice (a “Put Notice”) which shall
include:

 

(i)          a list of all Assets that the Assuming Institution requires the
Receiver to purchase;

 



Whole Bank w/ Optional Shared Loss Agreements
Version 5.2 – Purchase and Assumption Agreement
February 21, 201315 First Federal Bank
Lexington, Kentucky

 



 

(ii)         a list of all Related Liabilities with respect to the Assets
identified pursuant to (i) above; and

 

(iii)        a statement of the estimated Repurchase Price of each Asset
identified pursuant to (i) above as of the applicable Put Date.

 

Such notice shall be in the form prescribed by the Receiver or such other form
to which the Receiver shall consent. As provided in Section 9.6, the Assuming
Institution shall deliver to the Receiver such documents, Credit Files and such
additional information relating to the subject matter of the Put Notice as the
Receiver may request and shall provide to the Receiver full access to all other
relevant books and Records.

 

(d)          Purchase by Receiver. The Receiver shall purchase Assets that are
specified in the Put Notice and shall assume Related Liabilities with respect to
such Assets, and the transfer of such Assets and Related Liabilities shall be
effective as of a date determined by the Receiver which date shall not be later
than thirty (30) days after receipt by the Receiver of the Put Notice (the “Put
Date”).

 

(e)          Purchase Price and Payment Date. Each Asset purchased by the
Receiver pursuant to this Section 3.4 shall be purchased at a price equal to the
Repurchase Price of such Asset less the Related Liability Amount applicable to
such Asset, in each case determined as of the applicable Put Date. If the
difference between such Repurchase Price and such Related Liability Amount is
positive, then the Receiver shall pay to the Assuming Institution the amount of
such difference; if the difference between such amounts is negative, then the
Assuming Institution shall pay to the Receiver the amount of such difference.
The Assuming Institution or the Receiver, as the case may be, shall pay the
purchase price determined pursuant to this Section 3.4(e) not later than the
twentieth (20th) Business Day following the applicable Put Date, together with
interest on such amount at the Settlement Interest Rate for the period from and
including such Put Date to and including the day preceding the date upon which
payment is made.

 

(f)           Servicing. The Assuming Institution shall administer and manage
any Asset subject to purchase by the Receiver in accordance with usual and
prudent banking standards and business practices until such time as such Asset
is purchased by the Receiver.

 

(g)          Reversals. In the event that the Receiver purchases an Asset (and
assumes the Related Liability) that it is not required to purchase pursuant to
this Section 3.4, the Assuming Institution shall repurchase such Asset (and
assume such Related Liability) from the Receiver at a price computed so as to
achieve the same economic result as would apply if the Receiver had never
purchased such Asset pursuant to this Section 3.4.

 

3.5.          Assets Not Purchased by Assuming Institution. The Assuming
Institution does not purchase, acquire or assume, or (except as otherwise
expressly provided in this Agreement) obtain an option to purchase, acquire or
assume under this Agreement:

 

(a)          any financial institution bonds, banker’s blanket bonds, or public
liability, fire, extended coverage insurance policy, bank owned life insurance
or any other insurance policy of the Failed Bank, or premium refund, unearned
premium derived from cancellation, or any proceeds payable with respect to any
of the foregoing;

 



Whole Bank w/ Optional Shared Loss Agreements
Version 5.2 – Purchase and Assumption Agreement
February 21, 201316 First Federal Bank
Lexington, Kentucky

 

 

(b)          any interest, right, action, claim, or judgment against (i) any
officer, director, employee, accountant, attorney, or any other Person employed
or retained by the Failed Bank or any Subsidiary of the Failed Bank on or prior
to the Bank Closing Date arising out of any act or omission of such Person in
such capacity, (ii) any underwriter of financial institution bonds, banker’s
blanket bonds or any other insurance policy of the Failed Bank, (iii) any
shareholder or holding company of the Failed Bank, or (iv) any other Person
whose action or inaction may be related to any loss (exclusive of any loss
resulting from such Person’s failure to pay on a Loan made by the Failed Bank)
incurred by the Failed Bank; provided that for the purposes hereof, the acts,
omissions or other events giving rise to any such claim shall have occurred on
or before the Bank Closing Date, regardless of when any such claim is discovered
and regardless of whether any such claim is made with respect to a financial
institution bond, banker’s blanket bond, or any other insurance policy of the
Failed Bank in force as of the Bank Closing Date;

 

(c)          prepaid regulatory assessments of the Failed Bank, if any;

 

(d)          legal or equitable interests in tax receivables of the Failed Bank,
if any, including any claims arising as a result of the Failed Bank having
entered into any agreement or otherwise being joined with another Person with
respect to the filing of tax returns or the payment of taxes;

 

(e)          amounts reflected on the Failed Bank Records as of the Bank Closing
Date as a general or specific loss reserve or contingency account, if any;

 

(f)           leased or owned Bank Premises and leased or owned Fixtures,
Proprietary Software, Furniture and Equipment located on leased or owned Bank
Premises, and Specialty Assets located on leased or owned Bank Premises, if any;
provided that the Assuming Institution does obtain an option under Sections 4.6,
4.7 or 4.8, as the case may be, with respect thereto;

 

(g)          owned Bank Premises which the Receiver, in its discretion,
determines may contain environmentally hazardous substances;

 

(h)          any “goodwill,” as such term is defined in the instructions to the
report of condition prepared by banks examined by the Corporation in accordance
with 12 C.F.R. § 304.3, and other intangibles (other than intellectual
property);

 

(i)           any criminal restitution or forfeiture orders issued in favor of
the Failed Bank;

 

(j)           any and all prepaid fees or any other income as shown on the books
and Records of the Failed Bank, but not taken into income as of the Bank Closing
Date, associated with a line of business of the Failed Bank which is not assumed
pursuant to this Agreement;

 

(k)          assets essential to the Receiver in accordance with Section 3.6;

 

(l)           any banker’s bank stock, and the securities listed on the attached
Schedule 3.5(l);

 

(m)          Other Real Estate as of Bid Valuation Date;

 



Whole Bank w/ Optional Shared Loss Agreements
Version 5.2 – Purchase and Assumption Agreement
February 21, 201317 First Federal Bank
Lexington, Kentucky

 

 

(n)          prepaid accounts associated with any contract or agreement that the
Assuming Institution either does not directly assume pursuant to the terms of
this Agreement nor has an option to assume under Section 4.8;

 

(o)          except with respect to any Federal Home Loan Bank loans, any
contract pursuant to which the Failed Bank provides loan servicing for others;

 

(p)          all assets that were fully charged-off by the Failed Bank prior to
the Bid Valuation Date, other than any asset that was secured by collateral that
was foreclosed upon by the Failed Bank and is an Asset;

 

(q)          any Loan that was secured by collateral that is an asset retained
by the Receiver under this Agreement; and

 

(r)           all assets related to any plan of the Failed Bank described in
Section 2.4 or any plan of the type described in Section 2.4 under which the
Failed Bank has any liability, obligation or responsibility unless the Assuming
Institution assumes liability, obligations or responsibilities under such plan
subsequent to the date of this Agreement;

 

(s)          any asset not shown on the Failed Bank Records as of the Bank
Closing Date and discovered after the Settlement Date.

 

3.6.        Retention or Repurchase of Assets Essential to Receiver.

 

(a)          The Receiver may refuse to sell to the Assuming Institution, or the
Assuming Institution agrees, at the request of the Receiver set forth in a
written notice to the Assuming Institution, to sell, assign, transfer, convey,
and deliver to the Receiver, all of the Assuming Institution’s right, title and
interest in and to, any Asset or asset essential to the Receiver as determined
by the Receiver in its discretion (together with all Credit Documents evidencing
or pertaining thereto), which may include any Asset or asset that the Receiver
determines to be:

 

(i)          made to an officer, director, or other Person engaging in the
affairs of the Failed Bank, its Subsidiaries or Affiliates or any related
entities of any of the foregoing;

 

(ii)         the subject of any investigation relating to any claim with respect
to any item described in Section 3.5(a) or (b), or the subject of, or
potentially the subject of, any legal proceedings;

 

(iii)        made to a Person who is an Obligor on a loan owned by the Receiver
or the Corporation in its corporate capacity or its capacity as receiver of any
institution;

 

(iv)       secured by collateral which also secures any asset owned by the
Receiver; or

 

(v)         related to any asset of the Failed Bank not purchased by the
Assuming Institution under this Article III or any liability of the Failed Bank
not assumed by the Assuming Institution under Article II.

 

Whole Bank w/ Optional Shared Loss Agreements
Version 5.2 – Purchase and Assumption Agreement
February 21, 201318 First Federal Bank
Lexington, Kentucky

 

  

(vi)        Each such Asset or asset purchased by the Receiver shall be
purchased at a price equal to the Repurchase Price thereof less the Related
Liability Amount with respect to any Related Liabilities related to such Asset
or asset, in each case determined as of the date of the notice provided by the
Receiver pursuant to Section 3.6(a). The Receiver shall pay the Assuming
Institution not later than the twentieth (20th) Business Day following receipt
of related Credit Documents and Credit Files together with interest on such
amount at the Settlement Interest Rate for the period from and including the
date of receipt of such documents to and including the day preceding the day on
which payment is made. The Assuming Institution agrees to administer and manage
each such Asset or asset in accordance with usual and prudent banking standards
and business practices until each such Asset or asset is purchased by the
Receiver. All transfers with respect to Asset or assets under this Section 3.6
shall be made as provided in Section 9.6. The Assuming Institution shall
transfer all such Assets or assets and Related Liabilities to the Receiver
without recourse, and shall indemnify the Receiver against any and all claims of
any Person claiming by, through or under the Assuming Institution with respect
to any such Asset or asset, as provided in Section 12.4.

 

3.7.        Receiver’s Offer to Sell Withheld Loans. For the period of
thirty (30) days commencing the day after the Bank Closing Date, the Receiver
may sell, in its sole and absolute discretion, and the Assuming Institution, may
purchase, in its sole and absolute discretion, any Loans initially withheld from
sale to the Assuming Institution pursuant to Sections 3.5 or 3.6 of this
Agreement. Loans sold under this section will, at the sole and absolute
discretion of the Receiver, be treated as if initially sold under Section 3.1 of
this Agreement, or sold pursuant to the standard loan sale agreement utilized by
the Receiver for the sale of loan pools. If sold under Section 3.1 of this
Agreement, the purchase price for such Loan shall be the Book Value as of the
Bank Closing Date, adjusted (i) for any advances and interest on such Loan after
the Bank Closing Date, (ii) by subtracting the total amount received by the
Assuming Institution for such Loan after the Bank Closing Date, and (iii) by
adding total disbursements of principal made by the Receiver and not otherwise
included in the Book Value. The sale will be subject to all relevant terms of
this Agreement except that the Loans purchased pursuant to this Section 3.7
shall not be included in the calculation of the pro rata Asset discount or pro
rata Asset premium utilized for the repurchase of other Assets. No Loan
purchased pursuant to this Section 3.7 shall be a Shared-Loss Loan pursuant to
the Shared-Loss Agreements unless (i) it is cross-collateralized with a
Shared-Loss Loan purchased pursuant to this Agreement and (ii) it otherwise
meets the definition of Shared-Loss Loan in the applicable Shared-Loss
Agreement. Payment for Loans sold under this Section 3.7 will be handled through
the settlement process pursuant to Article VIII. Loans sold pursuant to the
standard loan sale agreement shall be governed by and paid for in accordance
with that document.

 



Whole Bank w/ Optional Shared Loss Agreements
Version 5.2 – Purchase and Assumption Agreement
February 21, 201319 First Federal Bank
Lexington, Kentucky

 

 

ARTICLE IV.          ASSUMPTION OF CERTAIN DUTIES AND OBLIGATIONS.

 

4.1.        Continuation of Banking Business.



 

(a)           Full Service Banking. For the period commencing on the first
Business Day after the Bank Closing Date and ending on the first anniversary of
the Bank Closing Date, the Assuming Institution will provide full service
banking in the Failed Bank Assessment Area. At the option of the Assuming
Institution, it may provide such full service banking at one or more Bank
Premises or Assuming Institution branches located within such Failed Bank
Assessment Area. The Assuming Institution may close or sell any Bank Premises
during this period with the prior written consent of the Receiver (which consent
may be withheld in Receiver’s sole discretion) and after receipt of all
necessary regulatory approvals, provided that the Assuming Institution (or its
successors) continues to provide full service banking in the Failed Bank
Assessment Area for the period required to comply with this Section 4.1(a).

 

(b)          Bank Premises Located in an Underserved Area. If a currently
utilized Bank Premises is located in an Underserved Area, the Receiver will not
consent to the Assuming Institution’s closing or selling such Bank Premises,
unless the Assuming Institution provides full service banking at one or more
Bank Premises or Assuming Institution branches located within in the same
Underserved Area.

 

(c)           Failure to Exercise Option to Purchase Bank Premises. If a
currently-utilized owned Bank Premises is located in an Underserved Area and the
Assuming Institution does not exercise its option under Section 4.6(a) with
respect to that Bank Premises, the Receiver will continue to rent any such owned
Bank Premises to the Assuming Institution for the amount provided in Section
4.6(e) in order to comply with Section 4.1(a).

 

(d)           Sale of Bank Premises. The Assuming Institution will pay to the
Receiver, upon the sale of any Bank Premises within twelve months following the
Bank Closing Date, fifty percent (50%) of the amount by which (a) the proceeds
of such sale attributable to any franchise or deposit premium (without deducting
any expenses related to such sale) exceed (b) the deposit premium paid by the
Assuming Institution with respect to each Bank Premises sold.

 

4.2.        Credit Card Business. The Assuming Institution agrees to honor and
perform, from and after the Bank Closing Date, all duties and obligations with
respect to the Failed Bank’s credit card business (including issuer or merchant
acquirer) debit card business, stored value and gift card business, and/or
processing related to credit cards, if any, and assumes all extensions of credit
or balances outstanding as of the Bank Closing Date with respect to these lines
of business. The obligations undertaken pursuant to this Section do not include
loyalty, reward, affinity, or other similar programs related to the credit and
debit card businesses.

 

4.3.        Safe Deposit Business. The Assuming Institution assumes and agrees
to discharge, from and after the Bank Closing Date, in the usual course of
conducting a banking business, the duties and obligations of the Failed Bank
with respect to all Safe Deposit Boxes, if any, of the Failed Bank and to
maintain all of the necessary facilities for the use of such boxes by the
renters thereof during the period for which such boxes have been rented and the
rent therefor paid to the Failed Bank, subject to the provisions of the rental
agreements between the Failed Bank and the respective renters of such boxes;
provided, that the Assuming Institution may relocate the Safe Deposit Boxes of
the Failed Bank to any office of the Assuming Institution located in Failed Bank
Assessment Area of the Failed Bank in which such Safe Deposit Boxes were
located. The Safe Deposit Boxes shall be located and maintained in such trade
area for a minimum of one year from the Bank Closing Date.

 

Whole Bank w/ Optional Shared Loss Agreements
Version 5.2 – Purchase and Assumption Agreement
February 21, 201320 First Federal Bank
Lexington, Kentucky

 

 

4.4.        Safekeeping Business. The Receiver transfers, conveys and delivers
to the Assuming Institution and the Assuming Institution accepts all securities
and other items, if any, held by the Failed Bank in safekeeping for its
customers as of the Bank Closing Date. The Assuming Institution assumes and
agrees to honor and discharge, from and after the Bank Closing Date, the duties
and obligations of the Failed Bank with respect to such securities and items
held in safekeeping. The Assuming Institution shall provide to the Receiver
written verification of all assets held by the Failed Bank for safekeeping
within sixty (60) days after the Bank Closing Date.  The assets held for
safekeeping by the Failed Bank shall be held and maintained by the Assuming
Institution in the trade area of the Failed Bank for a minimum of one year from
the Bank Closing Date. At the option of the Assuming Institution, the
safekeeping business may be provided at any or all of the Bank Premises, or at
other premises within the Failed Bank Assessment Area. The Assuming Institution
shall be entitled to all rights and benefits which accrue after the Bank Closing
Date with respect to securities and other items held in safekeeping.

 

4.5.        Trust Business.

 

(a)          Assuming Institution as Successor. The Assuming Institution shall,
without further transfer, substitution, act or deed, to the full extent
permitted by law, succeed to the rights, obligations, properties, assets,
investments, deposits, agreements, and trusts of the Failed Bank under trusts,
executorships, administrations, guardianships, and agencies, and other fiduciary
or representative capacities, all to the same extent as though the Assuming
Institution had assumed the same from the Failed Bank prior to the Bank Closing
Date; provided, that any liability based on the misfeasance, malfeasance or
nonfeasance of the Failed Bank, its directors, officers, employees or agents
with respect to the trust business is not assumed hereunder.

 

(b)          Wills and Appointments. The Assuming Institution shall, to the full
extent permitted by law, succeed to, and be entitled to take and execute, the
appointment to all executorships, trusteeships, guardianships and other
fiduciary or representative capacities to which the Failed Bank is or may be
named in wills, whenever probated, or to which the Failed Bank is or may be
named or appointed by any other instrument.

 

(c)          Transfer of Trust Business. In the event additional proceedings of
any kind are necessary to accomplish the transfer of such trust business, the
Assuming Institution agrees that, at its own expense, it will take whatever
action is necessary to accomplish such transfer. The Receiver agrees to use
reasonable efforts to assist the Assuming Institution in accomplishing such
transfer.

 

(d)          Verification of Assets. The Assuming Institution shall provide to
the Receiver written verification of the assets held in connection with the
Failed Bank’s trust business within sixty (60) days after the Bank Closing Date.

 

4.6.        Bank Premises.

 

(a)          Option to Purchase. Subject to Section 3.5, the Receiver hereby
grants to the Assuming Institution an exclusive option for the period of thirty
(30) days commencing the day after the Bank Closing Date with respect to Bank
Premises for which the Assuming Institution declined its option to purchase at a
fixed price as shown on the Bid Form, and for a period of ninety (90) days
commencing the day after the Bank Closing Date with respect to all other owned
Bank Premises to purchase any or all owned Bank Premises, including all Fixtures
and all Furniture and Equipment located on or at the Bank Premises. The Assuming
Institution shall give written notice to the Receiver within the option period
of its election to purchase or not to purchase any of the owned Bank Premises.
Any purchase of such Bank Premises shall be effective as of the date of the Bank
Closing Date and such purchase shall be consummated as soon as practicable
thereafter, and in no event later than the Settlement Date.

 



Whole Bank w/ Optional Shared Loss Agreements
Version 5.2 – Purchase and Assumption Agreement
February 21, 201321 First Federal Bank
Lexington, Kentucky

 



 

(b)          Option to Lease. The Receiver hereby grants to the Assuming
Institution an exclusive option for the period of ninety (90) days commencing
the day after the Bank Closing Date to cause the Receiver to assign to the
Assuming Institution any or all leases for leased Bank Premises, if any, to the
extent such leases can be assigned; provided that the exercise of this option
with respect to any lease must be as to all premises or other property subject
to such lease. To the extent the lease payments provided for in any assigned
lease are minimal in relation to the current market rate, and the value of that
difference is not otherwise reflected in the purchase of the associated
Fixtures, the Assuming Institution shall pay the Receiver the Fair Market Value
of the Receiver’s interest in any such assigned lease. The Assuming Institution
shall give notice to the Receiver within the option period of its election to
accept or not to accept an assignment of any or all leases (or enter into new
leases in lieu thereof). The Assuming Institution shall assume all leases
assigned (or enter into new leases in lieu thereof) pursuant to this Section
4.6.

 

(c)          Facilitation. The Receiver shall facilitate the assumption,
assignment or sublease of leases or the negotiation of new leases by the
Assuming Institution; provided that neither the Receiver nor the Corporation
shall be obligated to engage in litigation, make payments to the Assuming
Institution or to any third party in connection with facilitating any such
assumption, assignment, sublease or negotiation or commit to any other
obligations to third parties.

 

(d)          Notice of Surrender of Bank Premises. The Assuming Institution
shall give the Receiver at least fifteen (15) days prior written notice of its
intent to surrender to the Receiver any Bank Premises with respect to which the
Assuming Institution has not exercised the options provided in Sections 4.6(a)
and 4.6(b). Any such notice shall designate the intended Bank Premises Surrender
Date and shall terminate the Assuming Institution’s option with respect to such
Bank Premises.

 

(e)          Occupancy Costs.

 

(i)          The Assuming Institution shall pay to the Receiver, or to
appropriate third parties at the direction of the Receiver, for the period from
the Bank Closing Date to the Bank Premises Surrender Date, the following
amounts: (A) for owned Bank Premises, the market rental value, as determined by
the appraiser selected in accordance with the definition of Fair Market Value,
and all operating costs, and (B) for leased Bank Premises, all operating costs
with respect thereto. The Assuming Institution shall comply with the terms of
applicable leases on leased Bank Premises, including without limitation the
timely payment of all rent. Operating costs include, without limitation, all
taxes, fees, charges, maintenance, utilities, insurance and assessments, to the
extent not included in the rental value or rent. If the Assuming Institution
elects to purchase any owned Bank Premises in accordance with Section 4.6(a),
the amount of any rent paid (and taxes paid to the Receiver which have not been
paid to the taxing authority and for which the Assuming Institution assumes
liability) by the Assuming Institution with respect thereto shall be applied as
an offset against the purchase price thereof.

 

Whole Bank w/ Optional Shared Loss Agreements
Version 5.2 – Purchase and Assumption Agreement
February 21, 201322 First Federal Bank
Lexington, Kentucky

 

  

(ii)         The Assuming Institution shall pay to the Receiver rent for all
owned or leased Furniture and Equipment, all owned or leased Fixtures and all
Specialty Assets located on or at the Bank Premises for the period from the Bank
Closing Date to the Bank Premises Surrender Date. Rent for such property owned
by the Failed Bank shall be the market rental value thereof, as determined by
the Receiver within sixty (60) days after the Bank Closing Date. Rent for such
property leased by the Failed Bank shall be an amount equal to any and all rent
and other amounts which the Receiver incurs or accrues as an obligation or is
obligated to pay for such period pursuant to all leases and contracts with
respect to such property. If the Assuming Institution purchases any owned
Furniture and Equipment, owned Fixtures or Specialty Assets in accordance with
Sections 4.6(f), 4.6(h) or 4.6(j), the amount of any rents paid by the Assuming
Institution with respect thereto shall be applied as an offset against the
purchase price thereof.

 

(iii)        Subject to Section 4.1, if the Assuming Institution gives notice of
its election not to accept an assignment of a lease for one or more of the
leased Bank Premises, or not to purchase one or more of the owned Bank Premises,
within two Business Days of the Bank Closing Date, and the Receiver is satisfied
that all of the conditions for surrender of such Bank Premises set forth in this
Agreement have been met within fifteen (15) days of the Bank Closing Date, then,
notwithstanding any other provision of this Agreement to the contrary, the
Assuming Institution shall not be liable for any of the costs imposed by this
Section 4.6(e).

 

(f)           Certain Requirements as to Fixtures, Furniture and Equipment and
Certain Specialty Assets. If the Assuming Institution purchases owned Bank
Premises (including any Bank Premises purchased at the fixed price shown on the
Bid Form) or accepts an assignment of the lease (or enters into a sublease or a
new lease in lieu thereof) for leased Bank Premises as provided in Section
4.6(a) or 4.6(b), or if the Assuming Institution does not exercise either such
option, but within twelve (12) months following the Bank Closing Date obtains
the right to occupy all or any portion of such Bank Premises (the “Subsequently
Occupied Space”), whether by assignment, lease, sublease, purchase or otherwise,
other than in accordance with Section 4.6(a) or 4.6(b), the Assuming Institution
shall (i) effective as of the Bank Closing Date, purchase from the Receiver all
Fixtures, all Furniture and Equipment, and all Specialty Assets with an
appraised value (as determined in accordance with Section 4.6(j)) of less than
$10,000 owned by the Failed Bank and located on or at the Subsequently Occupied
Space as of the Bank Closing Date at Fair Market Value , (ii) accept an
assignment or a sublease of the leases or negotiate new leases for all Fixtures
and Furniture and Equipment leased by the Failed Bank and located on or at the
Subsequently Occupied Space, and (iii) if applicable, accept an assignment or a
sublease of any ground lease or negotiate a new ground lease with respect to any
land on which the Subsequently Occupied Space is located; provided that the
Receiver has not previously disposed of such Fixtures or Furniture and Equipment
or Specialty Assets or repudiated the leases referred to in clause (ii) or
(iii).

 



Whole Bank w/ Optional Shared Loss Agreements
Version 5.2 – Purchase and Assumption Agreement
February 21, 201323 First Federal Bank
Lexington, Kentucky

 

 

(g)          Surrendering Bank Premises.



 

(i)          If the Assuming Institution elects not to purchase any owned Bank
Premises, the notice of such election in accordance with Section 4.6(a) shall
specify the intended Bank Premises Surrender Date. The Assuming Institution
shall be responsible for promptly relinquishing and releasing to the Receiver
such Bank Premises and the Fixtures, the Furniture and Equipment and the
Specialty Assets located thereon which existed at the time of the Bank Closing
Date, in the same condition as at the Bank Closing Date, and at the Bank
Premises where they were inventoried at the Bank Closing Date, normal wear and
tear excepted. Any of the aforementioned which is missing will be charged to the
Assuming Institution at the item’s Fair Market Value as determined in accordance
with this Agreement. By remaining in any such Bank Premises more than 180 days
after the Bank Closing Date (unless the Assuming Institution must do so to
comply with Section 4.1 and has made appropriate arrangements with the Receiver
and all applicable lessors), the Assuming Institution shall, at the Receiver’s
option, (x) be deemed to have agreed to purchase such Bank Premises, and to
assume all leases, obligations and liabilities with respect to leased Furniture
and Equipment and leased Fixtures located thereon and any ground lease with
respect to the land on which such Bank Premises are located, and (y) be required
to purchase all Fixtures and all Furniture and Equipment owned by the Failed
Bank and located on or at the Bank Premises as of the Bank Closing Date.

 

(ii)         If the Assuming Institution elects not to accept an assignment of
the lease or sublease of any leased Bank Premises, the notice of such election
in accordance with Section 4.6(b) shall specify the intended Bank Premises
Surrender Date. The Assuming Institution shall be responsible for promptly
relinquishing and releasing to the Receiver such Bank Premises and the Fixtures,
the Furniture and Equipment and the Specialty Assets located thereon which
existed at the time of the Bank Closing Date, in the same condition as at the
Bank Closing Date, and at the Bank Premises where they were inventoried at the
Bank Closing Date, normal wear and tear excepted. Any of the aforementioned
which is missing will be charged to the Assuming Institution at the item’s Fair
Market Value as determined in accordance with this Agreement. By failing to
provide notice of its intention to surrender such Bank Premises prior to the
expiration of the option period specified in Section 4.6(b), or by remaining in
any such Bank Premises more than 180 days after the Bank Closing Date (unless
the Assuming Institution must do so to comply with Section 4.1 and has made
appropriate arrangements with the Receiver and all applicable lessors), the
Assuming Institution shall, at the Receiver’s option, (x) be deemed to have
assumed all leases, obligations and liabilities with respect to such Bank
Premises (including any ground lease with respect to the land on which such Bank
Premises are located), and leased Furniture and Equipment and leased Fixtures
located thereon in accordance with this Section 4.6 (unless the Receiver
previously repudiated any such lease), and (y) be required to purchase all
Fixtures and all Furniture and Equipment owned by the Failed Bank at Fair Market
Value and located on or at the Bank Premises as of the Bank Closing Date.

 

(h)          Furniture and Equipment and Certain Other Equipment. The Receiver
hereby grants to the Assuming Institution an option to purchase all Furniture
and Equipment owned by the Failed Bank at Fair Market Value and located at any
leased or owned Bank Premises (A) that the Assuming Institution does not elect
to purchase pursuant to Section 4.6(a) or (b) for which Assuming Institution
does not elect to take assignment of its lease pursuant to Section 4.6(b);
provided that, the Assuming Institution shall give the Receiver notice of its
election to purchase such Furniture and Equipment at the time it gives notice of
its intention to surrender such Bank Premises.

 

Whole Bank w/ Optional Shared Loss Agreements
Version 5.2 – Purchase and Assumption Agreement
February 21, 201324 First Federal Bank
Lexington, Kentucky

 

  

(i)           Option to Put Bank Premises and Related Fixtures, Furniture and
Equipment.

 

(i)          For a period of ninety (90) days following the Bank Closing Date,
the Assuming Institution shall be entitled to require the Receiver to purchase
any Bank Premises that is owned, directly or indirectly, by an Acquired
Subsidiary and the purchase price paid by the Receiver shall be the Fair Market
Value of the Bank Premises.

 

(ii)         If the Assuming Institution elects to require the Receiver to
purchase any Bank Premises that is owned, directly or indirectly, by an Acquired
Subsidiary, the Assuming Institution shall also have the option, exercisable
within the same ninety (90) day time period, to require the Receiver to purchase
any Fixtures, any Furniture and Equipment and any Specialty Assets that are
owned, directly or indirectly, by an Acquired Subsidiary and are located on or
at such Bank Premises and were utilized by the Failed Bank for banking purposes.
The purchase price paid by the Receiver shall be the Fair Market Value of the
Fixtures, Furniture and Equipment and Specialty Assets purchased.

 

(iii)        If the Assuming Institution elects to exercise its options under
this Section 4.6(i), the Assuming Institution shall pay to the Receiver
occupancy costs as described in Section 4.6(e) and shall surrender the Bank
Premises in accordance with Section 4.6(g)(i).

 

(iv)         Regardless of whether the Assuming Institution exercises any of its
options under this Section 4.6(i), the purchase price for the Acquired
Subsidiary shall be adjusted by the difference between the Fair Market Value of
the Bank Premises, the Fixtures, the Furniture and Equipment and the Specialty
Assets utilized by the Failed Bank for banking purposes and their respective
Book Value as reflected on the books and records of the Acquired Subsidiary.
Such adjustment shall be made in accordance with Article VIII of this Agreement.

 

(j)            Option to Purchase Specialty Assets. The Receiver hereby grants
to the Assuming Institution an exclusive option for the period of thirty (30)
days commencing the day after the Receiver provides the Assuming Institution the
appropriate appraisal to purchase at Fair Market Value all, some or none of the
Specialty Assets.

 

(k)           Data Removal. The Assuming Institution shall, prior to returning
any automated teller machine to Receiver and unless otherwise requested by the
Receiver, (i) remove all data from that automated teller machine and (ii)
provide a written statement to the Receiver that all data has been removed in a
manner that renders it unrecoverable.

 

4.7.        Agreement with Respect to Leased Data Management Equipment.

 

(a)          Option. The Receiver hereby grants to the Assuming Institution an
exclusive option for the period of ninety (90) days commencing the day after
Bank Closing to accept an assignment from the Receiver of all Leased Data
Management Equipment.

 

Whole Bank w/ Optional Shared Loss Agreements
Version 5.2 – Purchase and Assumption Agreement
February 21, 201325 First Federal Bank
Lexington, Kentucky

 

 

(b)          Notices Regarding Leased Data Management Equipment. The Assuming
Institution shall (i) give written notice to the Receiver within the option
period specified in Section 4.7(a) of its intent to accept or decline an
assignment or sublease of all Leased Data Management Equipment and promptly
accept an assignment or sublease of such Leased Data Management Equipment, and
(ii) give written notice to the appropriate lessor(s) that it has accepted an
assignment or sublease of any such Leased Data Management Equipment that is
subject to a lease.

 

(c)          Facilitation by Receiver. The Receiver agrees to facilitate the
assignment or sublease of Leased Data Management Equipment or the negotiation of
new leases or license agreements by the Assuming Institution; provided, that
neither the Receiver nor the Corporation shall be obligated to engage in
litigation, make payments to the Assuming Institution or to any third party in
connection with facilitating any such assumption, assignment, sublease or
negotiation or commit to any other obligations to third parties.

 

(d)          Operating Costs. The Assuming Institution agrees, during its period
of use of any Leased Data Management Equipment and ending on the date which is
thirty (30) days after the Assuming Institution has given notice to the Receiver
of its election not to assume such lease to pay to the Receiver or to
appropriate third parties at the direction of the Receiver all operating costs
with respect thereto and to comply with all relevant terms of any existing
Leased Data Management Equipment leases entered into by the Failed Bank,
including without limitation the timely payment of all rent, taxes, fees,
charges, maintenance, utilities, insurance and assessments.

 

(e)          Assuming Institution’s Obligation. The Assuming Institution shall,
not later than fifty (50) days after giving the notice provided in Section
4.7(b), (i) relinquish and release to the Receiver or, at the direction of the
Receiver, to a third party, all Leased Data Management Equipment, in the same
condition as at Bank Closing, normal wear and tear excepted, or (ii) accept an
assignment or a sublease of any existing Leased Data Management lease or
negotiate a new lease or license agreement under this Section 4.7 with respect
to Leased Data Management Equipment.

 

(f)          Data Removal. The Assuming Institution shall, prior to returning
any Leased Data Management Equipment, and unless otherwise requested by the
Receiver, (i) remove all data from the Leased Data Management Equipment and (ii)
provide a written statement to the Receiver that all data has been removed in a
manner that renders it unrecoverable.

 

4.8.        Certain Existing Agreements.

 

(a)          Assumption of Agreements. Subject to the provisions of Section
4.8(b), with respect to agreements existing as of the Bank Closing Date which
provide for the rendering of services by or to the Failed Bank, within ninety
(90) days after the Bank Closing Date, the Assuming Institution shall give the
Receiver written notice specifying whether it elects to assume or not to assume
each such agreement. Except as may be otherwise provided in this Article IV, the
Assuming Institution agrees to comply with the terms of each such agreement for
a period commencing on the day after the Bank Closing Date and ending on: (i) in
the case of an agreement that provides for the rendering of services by the
Failed Bank, the date which is ninety (90) days after the Bank Closing Date, and
(ii) in the case of an agreement that provides for the rendering of services to
the Failed Bank, the date which is thirty (30) days after the Assuming
Institution has given notice to the Receiver of its election not to assume such
agreement; provided that the Receiver can reasonably make such service
agreements available to the Assuming Institution. The Assuming Institution shall
be deemed by the Receiver to have assumed agreements for which no notification
is timely given. The Receiver agrees to assign, transfer, convey and deliver to
the Assuming Institution all right, title and interest of the Receiver, if any,
in and to agreements the Assuming Institution assumes hereunder. In the event
the Assuming Institution elects not to accept an assignment of any lease (or
sublease) or negotiate a new lease for leased Bank Premises under Section 4.6
and does not otherwise occupy such premises, the provisions of this Section
4.8(a) shall not apply to service agreements related to such premises. The
Assuming Institution agrees, during the period it has the use or benefit of any
such agreement, promptly to pay to the Receiver or to appropriate third parties
at the direction of the Receiver all operating costs with respect thereto and to
comply with all relevant terms of such agreement.

 

Whole Bank w/ Optional Shared Loss Agreements
Version 5.2 – Purchase and Assumption Agreement
February 21, 201326 First Federal Bank
Lexington, Kentucky

 

 

 



  

(b)          Excluded Agreements. The provisions of Section 4.8(a) regarding the
Assuming Institution’s election to assume or not assume certain agreements shall
not apply to (i) agreements pursuant to which the Failed Bank provides loan
servicing for others or loan servicing is provided to the Failed Bank by others,
(ii) agreements maintained between the Failed Bank and MERSCORP, Inc., or its
wholly owned subsidiary, Mortgage Electronic Registration Systems, Inc., (iii)
agreements that are subject to Sections 4.1 through 4.7 and any insurance policy
or bond referred to in Section 3.5(a) or other agreement specified in Section
3.5 and (iv) consulting, management or employment agreements, if any, between
the Failed Bank and its employees or other Persons. Except as otherwise
expressly set forth elsewhere in this Agreement, the Assuming Institution does
not assume any liabilities or acquire any rights under any of the agreements
described in this Section 4.8(b).

 

4.9.        Informational Tax Reporting. The Assuming Institution agrees to
perform all obligations of the Failed Bank with respect to Federal and State
income tax informational reporting related to (i) the Assets and the Liabilities
Assumed, (ii) deposit accounts that were closed and loans that were paid off or
collateral obtained with respect thereto prior to the Bank Closing Date, (iii)
miscellaneous payments made to vendors of the Failed Bank, and (iv) any other
asset or liability of the Failed Bank, including, without limitation, loans not
purchased and Deposits not assumed by the Assuming Institution, as may be
required by the Receiver.

 

4.10.      Insurance.

 

(a)          Assuming Institution to Insure. The Assuming Institution will
obtain and maintain insurance coverage acceptable to the Receiver (including
public liability, fire, and extended coverage insurance) naming the Assuming
Institution as the insured and the Receiver as additional insured, effective
from and after the Bank Closing Date, with respect to all (i) Bank Premises, and
(ii) Fixtures, Furniture and Equipment, Specialty Assets and Leased Data
Management Equipment located on or at those Bank Premises. The Assuming
Institution’s obligation to insure and to maintain the Receiver as an additional
insured on Bank Premises insurance coverage shall cease upon either: (x) Bank
Premises Surrender Date or (y) the date the Assuming Institution receives a deed
from the Receiver for owned Bank Premises or assumes the lease for leased Bank
Premises.

   

(b)          Rights of Receiver. If the Assuming Institution at any time from or
after Bank Closing Date fails to (i) obtain or maintain any of the insurance
policies required by Section 4.10(a), (ii) pay any premium in whole or in part
related to those insurance policies, or (iii) provide evidence of those
insurance policies acceptable to the Receiver, then the Receiver may in its sole
and absolute discretion, without notice, and without waiving or releasing any
obligation or liability of the Assuming Institution, obtain and maintain
insurance policies, pay insurance premiums and take any other actions with
respect to the insurance coverage as the Receiver deem advisable. The Assuming
Institution will reimburse the Receiver for all sums disbursed in connection
with this Section 4.10(b).

   

Whole Bank w/ Optional Shared Loss Agreements
Version 5.2 – Purchase and Assumption Agreement
February 21, 201327 First Federal Bank
Lexington, Kentucky

 

  

4.11.     Office Space for Receiver and Corporation; Certain Payments.

 

(a)          FDIC Office Space. For the period commencing on the day following
the Bank Closing Date and ending on the one hundred eightieth (180th) day
following the Bank Closing Date, the Assuming Institution will provide to the
Receiver and the Corporation, without charge, adequate and suitable office space
(including parking facilities and vault space), furniture, equipment (including
photocopying and telecopying machines), email accounts, network access and
technology resources (such as shared drive), and utilities (including local
telephone service and fax machines) (collectively, “FDIC Office Space”) at the
Bank Premises occupied by the Assuming Institution for the Receiver and the
Corporation to use in the discharge of their respective functions with respect
to the Failed Bank.

 

(b)          Receiver’s Right to Extend. Upon written notice by the Receiver or
the Corporation, for the period commencing on the one hundred eighty first
(181st) day following the Bank Closing Date and ending no later than the three
hundred and sixty-fifth (365th) day following the Bank Closing Date, the
Assuming Institution will continue to provide to the Receiver and the
Corporation FDIC Office Space at the Bank Premises. During the period from the
181st day following the Bank Closing Date until the day the FDIC and the
Corporation vacate FDIC Office Space, the Receiver and the Corporation will pay
to the Assuming Institution their respective pro rata share (based on square
footage occupied) of (A) the market rental value for the applicable owned Bank
Premises or (B) actual rent paid for applicable leased Bank Premises.

 

(c)          Receiver’s Relocation Right. If the Receiver or the Corporation
determine that the space provided by the Assuming Institution is inadequate or
unsuitable, the Receiver and the Corporation may relocate to other quarters
having adequate and suitable FDIC Office Space and the costs of relocation shall
be borne by the Assuming Institution and any rental and utility costs for the
balance of the period of occupancy by the Receiver and the Corporation shall
paid in accordance with 4.11(b).

 

(d)          Expenditures. The Assuming Institution will pay such bills and
invoices on behalf of the Receiver and the Corporation as the Receiver or the
Corporation may direct for the period beginning on the date of the Bank Closing
Date and ending on Settlement Date. The Assuming Institution shall submit its
requests for reimbursement of such expenditures pursuant to Article VIII of this
Agreement.

   

4.12.     Continuation of Group Health Plan Coverage for Former Employees of the
Failed Bank.

 

(a)          Continuation Coverage. The Assuming Institution agrees to assist
the Receiver, as provided in this Section 4.12, in offering individuals who were
employees or former employees of the Failed Bank, or any of its Subsidiaries,
and who, immediately prior to the Bank Closing Date, were receiving, or were
eligible to receive, health insurance coverage or health insurance continuation
coverage from the Failed Bank (“Eligible Individuals”), the opportunity to
obtain health insurance coverage in the Corporation’s Federal Insurance
Administration Continuation Coverage Plan which provides for health insurance
continuation coverage to such Eligible Individuals and other persons who are
qualified beneficiaries of the Failed Bank (“Qualified Beneficiaries”) as
defined in the Employee Retirement Income Security Act of 1974, as amended
(“ERISA”) § 607, 29 U.S.C. § 1167. The Assuming Institution shall consult with
the Receiver and not later than five (5) Business Days after the Bank Closing
Date shall provide written notice to the Receiver of the number (if available),
identity (if available) and addresses (if available) of the Eligible Individuals
who are Qualified Beneficiaries of the Failed Bank and for whom a “qualifying
event” (as defined in ERISA § 603, 29 U.S.C. § 1163) has occurred and with
respect to whom the Failed Bank’s obligations under Part 6 of Subtitle B of
Title I of ERISA, 29 U.S.C. §§ 1161-1169 have not been satisfied in full, and
such other information as the Receiver may reasonably require. The Receiver
shall cooperate with the Assuming Institution in order to permit it to prepare
such notice and shall provide to the Assuming Institution such data in its
possession as may be reasonably required for purposes of preparing such notice.

 

Whole Bank w/ Optional Shared Loss Agreements
Version 5.2 – Purchase and Assumption Agreement
February 21, 201328 First Federal Bank
Lexington, Kentucky

 

  

(b)          Qualified Beneficiaries; Expenses. The Assuming Institution shall
take such further action to assist the Receiver in offering the Eligible
Individuals who are Qualified Beneficiaries of the Failed Bank the opportunity
to obtain health insurance coverage in the Corporation’s Federal Insurance
Administration Continuation Coverage Plan as the Receiver may direct. All
expenses incurred and paid by the Assuming Institution (i) in connection with
the obligations of the Assuming Institution under this Section 4.12, and (ii) in
providing health insurance continuation coverage to any Eligible Individuals who
are hired by the Assuming Institution and such employees’ Qualified
Beneficiaries shall be borne by the Assuming Institution.

 

(c)           Failed Bank Employees. Unless otherwise agreed by the Receiver and
the Assuming Institution, the Assuming Institution shall be responsible for all
salaries and payroll costs, including benefits, for all Failed Bank employees
from the time of the closing of the Failed Bank until the Assuming Institution
makes a final determination as to whether such employee is to be retained by the
Assuming Institution. The Assuming Institution shall offer to the Failed Bank
employees it retains employment benefits comparable to those the Assuming
Institution, offers its current employees. In the event the Receiver utilizes
the services of any Failed Bank employee, the Receiver shall reimburse the
Assuming Institution for such cost through the settlement process described in
Article VIII.

 

(d)          No Third Party Beneficiaries. This Section 4.12 is for the sole and
exclusive benefit of the parties to this Agreement, and for the benefit of no
other Person (including any former employee of the Failed Bank or any Subsidiary
thereof, Eligible Individual or Qualified Beneficiary of such former employee).
Nothing in this Section 4.12 is intended by the parties, or shall be construed,
to give any Person (including any former employee of the Failed Bank or any
Subsidiary thereof, Eligible Individual or Qualified Beneficiary of such former
employee) other than the Corporation, the Receiver and the Assuming Institution,
any legal or equitable right, remedy or claim under or with respect to the
provisions of this Section 4.12.

   

4.13.      Interim Asset Servicing. At any time after the Bank Closing Date, the
Receiver may establish on its books an asset pool(s) and may transfer to such
asset pool(s) (by means of accounting entries on the books of the Receiver) all
or any assets and liabilities of the Failed Bank which are not acquired by the
Assuming Institution, including, without limitation, wholly unfunded Commitments
and assets and liabilities which may be acquired, funded or originated by the
Receiver subsequent to the Bank Closing Date. The Receiver may remove assets
(and liabilities) from or add assets (and liabilities) to such pool(s) at any
time in its discretion. At the option of the Receiver, the Assuming Institution
agrees to service, administer and collect such pool assets in accordance with,
and for the term set forth in, Exhibit 4.13.

  

Whole Bank w/ Optional Shared Loss Agreements
Version 5.2 – Purchase and Assumption Agreement
February 21, 201329 First Federal Bank
Lexington, Kentucky

 

  

4.14.      [RESERVED]

 

4.15.      Loss Sharing.

 

This Agreement includes no Shared-Loss Agreements.

 

ARTICLE V.           DUTIES WITH RESPECT TO DEPOSITORS OF THE FAILED BANK.

 

5.1.        Payment of Checks, Drafts, Orders and Deposits. Subject to Section
9.5, the Assuming Institution agrees to pay all properly drawn checks, drafts,
withdrawal orders and Assumed Deposits of depositors of the Failed Bank
presented for payment, whether drawn on the check or draft forms provided by the
Failed Bank or by the Assuming Institution, to the extent that the Deposit
balances to the credit of the respective makers or drawers assumed by the
Assuming Institution under this Agreement are sufficient to permit the payment
thereof, and in all other respects to discharge, in the usual course of
conducting a banking business, the duties and obligations of the Failed Bank
with respect to the Deposit balances due and owing to the depositors of the
Failed Bank assumed by the Assuming Institution under this Agreement.

 

5.2.        Certain Agreements Related to Deposits. Except as may be modified
pursuant to Section 2.2, the Assuming Institution agrees to honor the terms and
conditions of any written escrow or loan servicing agreement or other similar
agreement relating to a Deposit liability assumed by the Assuming Institution
pursuant to this Agreement.

 

5.3.        Notice to Depositors.

 

(a)          Assumption of Deposits. Within seven (7) days after the Bank
Closing Date, the Assuming Institution shall give notice by mail to each
depositor of the Failed Bank of (i) the assumption of the Deposit liabilities of
the Failed Bank, and (ii) the procedures to claim Deposits (the Receiver shall
provide item (ii) to Assuming Institution). The Assuming Institution shall also
publish notice of its assumption of the Deposit liabilities of the Failed Bank
in a newspaper of general circulation in the county or counties in which the
Failed Bank was located.

 

(b)          Notice to Depositors. Within seven (7) days after the Bank Closing
Date, the Assuming Institution shall give notices by mail to each depositor of
the Failed Bank, as required under Section 2.2.

   

(c)           Fee Schedule. If the Assuming Institution proposes to charge fees
different from those fees formerly charged by the Failed Bank, the Assuming
Institution shall include its fee schedule in its mailed notice.

 

(d)          Approval of Notices and Publications. The Assuming Institution
shall obtain approval of all notices and publications required by this Section
5.3 from counsel for the Receiver prior to mailing or publication.

 

(e)          Validation. To validate the notice requirements outlined in Section
5.3, the Assuming Institution shall provide the Receiver (i) an Affidavit of
Publication to meet the publication requirements outlined in Section 5.3(a) and
(ii) the Assuming Institution will prepare an Affidavit of Mailing in a form
substantially similar to Exhibit 2.3B after mailing the seven (7) day Notice to
Depositors as required under Section 5.3(b).

   

Whole Bank w/ Optional Shared Loss Agreements
Version 5.2 – Purchase and Assumption Agreement
February 21, 201330 First Federal Bank
Lexington, Kentucky

 

  

ARTICLE VI.          RECORDS.

 

6.1.        Transfer of Records. In accordance with Sections 2.1 and 3.1, the
Receiver assigns, transfers, conveys and delivers to the Assuming Institution,
whether located on Bank Premises occupied or not occupied by the Assuming
Institution or at any other location, any and all Records of the Failed Bank,
other than the following:

 

(a)          Records pertaining to former employees of the Failed Bank who were
no longer employed by the Failed Bank as of the Bank Closing Date and Records
pertaining to employees of the Failed Bank who were employed by the Failed Bank
as of the Bank Closing Date and for whom the Receiver is unable to obtain a
waiver to release such Records to the Assuming Institution;

 

(b)          Records pertaining to (i) any asset or liability of the Failed Bank
retained by the Receiver, or (ii) any asset of the Failed Bank acquired by the
Receiver pursuant to this Agreement; and

 

(c)          any other Records as determined by the Receiver.

 

6.2.        Transfer of Assigned Records. The Receiver shall transfer to the
Assuming Institution all Records described in Section 6.1 as soon as practicable
on or after the date of this Agreement.

 

6.3.        Preservation of Records.

 

(a)          Assuming Institution Records Retention. The Assuming Institution
agrees that it will preserve and maintain for the joint benefit of the Receiver,
the Corporation and the Assuming Institution, all Records of which it has
custody. The Assuming Institution shall have the primary responsibility to
respond to subpoenas, discovery requests, and other similar official inquiries
and customer requests for lien releases with respect to the Records of which it
has custody. With respect to its obligations under this Section 6.3 regarding
Electronically Stored Information, the Assuming Institution will complete the
Data Retention Catalog attached hereto as Schedule 6.3 and submit it to the
Receiver within thirty (30) days following the Bank Closing Date. With respect
to Electronically Stored Information, the Assuming Institution must maintain
those Records in an easily accessible and useable format. If such Records are
maintained by a third party vendor, the Assuming Institution is responsible for
ensuring that the third party complies with this Article.

   

(b)          Destruction of Certain Records. With regard to all Records of which
it has custody which are at least ten (10) years old as of the date of the
appointment of the Receiver, the Assuming Institution agrees to request written
permission to destroy such records by submitting a written request to destroy,
specifying precisely which records are included in the request, to DRR– Records
Manager, CServiceFDICDAL@FDIC.gov.

 

(c)          Destruction of Records After Six Years. With regard to all Records
of which it has custody which have been maintained in the custody of the
Assuming Institution after six (6) years from the date of the appointment of the
Receiver, the Assuming Institution agrees to request written permission to
destroy such records by submitting a written request to destroy, specifying
precisely which records are included in the request, to DRR– Records Manager,
CServiceFDICDAL@FDIC.gov.

  

Whole Bank w/ Optional Shared Loss Agreements
Version 5.2 – Purchase and Assumption Agreement
February 21, 201331 First Federal Bank
Lexington, Kentucky

 

  

6.4.        Access to Records; Copies. The Assuming Institution agrees to permit
the Receiver and the Corporation access to all Records of which the Assuming
Institution has custody, and to use, inspect, make extracts from or request
copies of any such Records in the manner and to the extent requested, and to
duplicate, in the discretion of the Receiver or the Corporation, any Record
pertaining to Deposit account relationships; provided that in the event that the
Failed Bank maintained one or more duplicate copies of such Records, the
Assuming Institution hereby assigns, transfers, and conveys to the Corporation
one such duplicate copy of each such Record without cost to the Corporation, and
agrees to deliver to the Corporation all Records assigned and transferred to the
Corporation under this Article VI as soon as practicable on or after the date of
this Agreement. The party requesting a copy of any Record shall bear the cost
(based on standard accepted industry charges to the extent applicable, as
determined by the Receiver) for providing such duplicate Records. A copy of each
Record requested shall be provided as soon as practicable by the party having
custody thereof. If the Receiver or Corporation is seeking access to a Record
from the Assuming Institution, the Receiver or Corporation need not provide a
subpoena to obtain access to the Records in the Assuming Institution’s custody.

 

6.5.        Right of Receiver or Corporation to Audit. The Receiver or the
Corporation, their respective agents, contractors and employees, may (but are
not required to) perform an audit to determine the Assuming Institution’s
compliance with this Agreement at any time, by providing not less than ten (10)
Business Days prior notice. The scope and duration of any such audit shall be at
the discretion of the Receiver or the Corporation, as the case may be. The
Receiver or the Corporation, as the case may be, shall bear the expense of any
such audit. In the event that any corrections are necessary as a result of such
an audit, the Assuming Institution and the Receiver shall make such accounting
adjustments, payments and withholdings as may be necessary to give retroactive
effect to such corrections.

 

ARTICLE VII.         BID; INITIAL PAYMENT.

 

The Assuming Institution has submitted to the Receiver a Deposit premium bid of
0% and an Asset discount bid of Five Million Eight Hundred Fifty Thousand
Dollars ($5,850,000.00) (the “Bid Amount”). The Deposit premium bid will be
applied to the total of all Assumed Deposits except for brokered, CDARS®, and
any market place or similar subscription services Deposits as reflected on
Schedule 7. On the Payment Date, the Assuming Institution will pay to the
Corporation, or the Corporation will pay to the Assuming Institution, as the
case may be, the Initial Payment, together with interest on such amount (if the
Payment Date is not the day following the Bank Closing Date) from and including
the day following the Bank Closing Date to and including the day preceding the
Payment Date at the Settlement Interest Rate.

   

Whole Bank w/ Optional Shared Loss Agreements
Version 5.2 – Purchase and Assumption Agreement
February 21, 201332 First Federal Bank
Lexington, Kentucky

 

  

ARTICLE VIII.         ADJUSTMENTS; SETTLEMENT PROCESS.

 

8.1.        Pro Forma Statement. The Receiver, as soon as practicable after the
Bank Closing Date, in accordance with the best information then available, shall
provide to the Assuming Institution a Pro Forma statement reflecting any
adjustments of such liabilities and assets as may be necessary. Such Pro Forma
statement shall take into account, to the extent possible, (a) liabilities and
assets of a nature similar to those contemplated by Section 2.1 or Section 3.1,
respectively, which on the Bank Closing Date were carried in the Failed Bank’s
suspense accounts, (b) accruals as of the Bank Closing Date for all income
related to the assets and business of the Failed Bank acquired by the Assuming
Institution hereunder, whether or not such accruals were reflected on the Failed
Bank Records in the normal course of its operations, and (c) adjustments to
determine the Book Value of any investment in an Acquired Subsidiary and related
accounts on the “bank only” (unconsolidated) balance sheet of the Failed Bank
based on the Equity Method of Accounting, whether or not the Failed Bank used
the Equity Method of Accounting for investments in subsidiaries, except that the
resulting amount cannot be less than the Acquired Subsidiary’s recorded equity
as of the Bank Closing Date as reflected on the Failed Bank Records of the
Acquired Subsidiary. Acquired Subsidiaries with negative equity will be restated
to $1 pursuant to the Equity Method of Accounting. Any Asset purchased by the
Assuming Institution or any asset of an Acquired Subsidiary purchased by the
Assuming Institution pursuant to Section 3.1 which was partially or wholly
charged off during the period beginning the day after the Bid Valuation Date to
the date of the Bank Closing Date shall be deemed not to be charged off for the
purposes of the Pro Forma statement, and the purchase price shall be determined
pursuant to Section 3.2.

 

8.2.       Correction of Errors and Omissions; Other Liabilities.

 

(a)          Adjustments to Correct Errors. In the event any bookkeeping
omissions or errors are discovered in preparing any Pro Forma statement or in
completing the transfers and assumptions contemplated hereby, the parties hereto
agree to correct such errors and omissions, it being understood that, as far as
practicable, all adjustments will be made consistent with the judgments,
methods, policies or accounting principles utilized by the Failed Bank in
preparing and maintaining Failed Bank Records, except that adjustments made
pursuant to this Section 8.2(a) are not intended to bring the Failed Bank
Records into accordance with generally accepted accounting principles.

 

(b)          Receiver’s Rights Regarding Other Liabilities. If the Receiver
discovers at any time subsequent to the date of this Agreement that any claim
exists against the Failed Bank which is of such a nature that it would have been
included in the liabilities assumed under Article II had the existence of such
claim or the facts giving rise thereto been known as of the Bank Closing Date,
the Receiver may, in its discretion, at any time, require that such claim be
assumed by the Assuming Institution in a manner consistent with the intent of
this Agreement. The Receiver will make appropriate adjustments to the Pro Forma
statement provided by the Receiver to the Assuming Institution pursuant to
Section 8.1 as may be necessary.

 

8.3.        Payments. The Receiver agrees to cause to be paid to the Assuming
Institution, or the Assuming Institution agrees to pay to the Receiver, as the
case may be, on the Settlement Date, a payment in an amount which reflects net
adjustments (including any costs, expenses and fees associated with
determinations of value as provided in this Agreement) made pursuant to Section
8.1 or Section 8.2, plus interest as provided in Section 8.4. The Receiver and
the Assuming Institution agree to effect on the Settlement Date any further
transfer of assets to or assumption of liabilities or claims by the Assuming
Institution as may be necessary in accordance with Section 8.1 or Section 8.2.

   

8.4.        Interest. Any amounts paid under Section 8.3 or Section 8.5 shall
bear interest for the period from and including the day following the Bank
Closing Date to and including the day preceding the payment at the Settlement
Interest Rate.

   

Whole Bank w/ Optional Shared Loss Agreements
Version 5.2 – Purchase and Assumption Agreement
February 21, 201333 First Federal Bank
Lexington, Kentucky

 

  

8.5.        Subsequent Adjustments. In the event that the Assuming Institution
or the Receiver discovers any errors or omissions as contemplated by Section 8.2
or any error with respect to the payment made under Section 8.3 after the
Settlement Date, the Assuming Institution and the Receiver agree to promptly
correct any such errors or omissions, make any payments and effect any transfers
or assumptions as may be necessary to reflect any such correction plus interest
as provided in Section 8.4.

 

ARTICLE IX.          CONTINUING COOPERATION.

 

9.1.       General Matters. The parties hereto will, in good faith and with
their best efforts, cooperate with each other to carry out the transactions
contemplated by this Agreement and to effect the purposes hereof.

 

9.2.        Additional Title Documents. The Receiver, the Corporation and the
Assuming Institution each shall, at any time, and from time to time, upon the
request of any party hereto, execute and deliver such additional instruments and
documents of conveyance as shall be reasonably necessary to vest in the
appropriate party its full legal or equitable title in and to the property
transferred pursuant to this Agreement or to be transferred in accordance
herewith. The Assuming Institution shall prepare such instruments and documents
of conveyance (in form and substance satisfactory to the Receiver) as shall be
necessary to vest title to the Assets in the Assuming Institution. The Assuming
Institution shall be responsible for recording such instruments and documents of
conveyance at its own expense.

 

9.3.        Claims and Suits.

 

(a)          Defense and Settlement. The Receiver shall have the right, in its
discretion, to (i) defend or settle any claim or suit against the Assuming
Institution with respect to which the Receiver has indemnified the Assuming
Institution in the same manner and to the same extent as provided in Article
XII, and (ii) defend or settle any claim or suit against the Assuming
Institution with respect to any Liability Assumed, which claim or suit may
result in a loss to the Receiver arising out of or related to this Agreement, or
which existed against the Failed Bank on or before the Bank Closing Date. The
exercise by the Receiver of any rights under this Section 9.3(a) shall not
release the Assuming Institution with respect to any of its obligations under
this Agreement.

   

(b)          Removal of Actions. In the event any action at law or in equity
shall be instituted by any Person against the Receiver and the Corporation as
codefendants with respect to any asset of the Failed Bank retained or acquired
pursuant to this Agreement by the Receiver, the Receiver agrees, at the request
of the Corporation, to join with the Corporation in a petition to remove the
action to the United States District Court for the proper district. The Receiver
agrees to institute, with or without joinder of the Corporation as co-plaintiff,
any action with respect to any such retained or acquired asset or any matter
connected therewith whenever notice requiring such action shall be given by the
Corporation to the Receiver.

 

9.4.        Payment of Deposits. In the event any depositor does not accept the
obligation of the Assuming Institution to pay any Deposit liability of the
Failed Bank assumed by the Assuming Institution pursuant to this Agreement and
asserts a claim against the Receiver for all or any portion of any such Deposit
liability, the Assuming Institution agrees on demand to provide to the Receiver
funds sufficient to pay such claim in an amount not in excess of the Deposit
liability reflected on the books of the Assuming Institution at the time such
claim is made. Upon payment by the Assuming Institution to the Receiver of such
amount, the Assuming Institution shall be discharged from any further obligation
under this Agreement to pay to any such depositor the amount of such Deposit
liability paid to the Receiver.

   

Whole Bank w/ Optional Shared Loss Agreements
Version 5.2 – Purchase and Assumption Agreement
February 21, 201334 First Federal Bank
Lexington, Kentucky

 

  

9.5.        Withheld Payments. At any time, the Receiver or the Corporation may,
in its discretion, determine that all or any portion of any deposit balance
assumed by the Assuming Institution pursuant to this Agreement does not
constitute a “Deposit” (or otherwise, in its discretion, determine that it is
the best interest of the Receiver or Corporation to withhold all or any portion
of any deposit), and may direct the Assuming Institution to withhold payment of
all or any portion of any such deposit balance. Upon such direction, the
Assuming Institution agrees to hold such deposit and not to make any payment of
such deposit balance to or on behalf of the depositor, or to itself, whether by
way of transfer, set-off or otherwise. The Assuming Institution agrees to
maintain the “withheld payment” status of any such deposit balance until
directed in writing by the Receiver or the Corporation as to its disposition. At
the direction of the Receiver or the Corporation, the Assuming Institution shall
return all or any portion of such deposit balance to the Receiver or the
Corporation, as appropriate, and thereupon the Assuming Institution shall be
discharged from any further liability to such depositor with respect to such
returned deposit balance. If such deposit balance has been paid to the depositor
prior to a demand for return by the Corporation or the Receiver, and payment of
such deposit balance had not been previously withheld pursuant to this Section
9.5, the Assuming Institution shall not be obligated to return such deposit
balance to the Receiver or the Corporation. The Assuming Institution shall be
obligated to reimburse the Corporation or the Receiver, as the case may be, for
the amount of any deposit balance or portion thereof paid by the Assuming
Institution in contravention of any previous direction to withhold payment of
such deposit balance or return such deposit balance the payment of which was
withheld pursuant to this Section 9.5.

  

9.6.        Proceedings with Respect to Certain Assets and Liabilities.

 

(a)          Cooperation by Assuming Institution. In connection with any
investigation, proceeding or other matter with respect to any asset or liability
of the Failed Bank retained by the Receiver, or any asset of the Failed Bank
acquired by the Receiver pursuant to this Agreement, the Assuming Institution
shall cooperate to the extent reasonably required by the Receiver.

 

(b)          Access to Records. In addition to its obligations under Section
6.4, the Assuming Institution shall provide representatives of the Receiver
access at reasonable times and locations without other limitation or
qualification to (i) its directors, officers, employees and agents and those of
the Acquired Subsidiaries, and (ii) its books and Records, the books and Records
of such Acquired Subsidiaries and all Credit Files, and copies thereof. Copies
of books, Records and Credit Files shall be provided by the Assuming Institution
as requested by the Receiver and the costs of duplication thereof shall be borne
by the Receiver.

 

(c)          Loan Documents. Not later than ten (10) days after the Put Notice
pursuant to Section 3.4 or the date of the notice of transfer of any Loan by the
Assuming Institution to the Receiver pursuant to Section 3.6, the Assuming
Institution shall deliver to the Receiver such documents with respect to such
Loan as the Receiver may request, including without limitation the following:
(i) all related Credit Documents (other than certificates, notices and other
ancillary documents), (ii) a certificate setting forth the principal amount on
the date of the transfer and the amount of interest, fees and other charges then
accrued and unpaid thereon, and any restrictions on transfer to which any such
Loan is subject, and (iii) all Credit Files, and all documents, microfiche,
microfilm and computer records (including but not limited to magnetic tape, disc
storage, card forms and printed copy) maintained by, owned by, or in the
possession of the Assuming Institution or any Affiliate of the Assuming
Institution relating to the transferred Loan.

   

Whole Bank w/ Optional Shared Loss Agreements
Version 5.2 – Purchase and Assumption Agreement
February 21, 201335 First Federal Bank
Lexington, Kentucky

 

  

9.7.        Information. The Assuming Institution promptly shall provide to the
Corporation such other information, including financial statements and
computations, relating to the performance of the provisions of this Agreement as
the Corporation or the Receiver may request from time to time, and, at the
request of the Receiver, make available employees of the Failed Bank employed or
retained by the Assuming Institution to assist in preparation of the Pro Forma
statement pursuant to Section 8.1.

 

9.8.        Tax Ruling. The Assuming Institution shall not at any time, without
the Corporation’s prior consent, seek a private letter ruling or other
determination from the Internal Revenue Service or otherwise seek to qualify for
any special tax treatment or benefits associated with any payments made by the
Receiver or Corporation pursuant to this Agreement.

 

ARTICLE X.           CONDITION PRECEDENT.

 

The obligations of the parties to this Agreement are subject to the Receiver and
the Corporation having received at or before the Bank Closing Date evidence
reasonably satisfactory to each of any necessary approval, waiver, or other
action by any governmental authority, the board of directors of the Assuming
Institution, or other third party, with respect to this Agreement and the
transactions contemplated hereby, the closing of the Failed Bank and the
appointment of the Receiver, the chartering of the Assuming Institution, and any
agreements, documents, matters or proceedings contemplated hereby or thereby.

   

ARTICLE XI.          REPRESENTATIONS AND WARRANTIES OF THE ASSUMING INSTITUTION.

 

The Assuming Institution represents and warrants to the Corporation and the
Receiver as follows:

 

11.1.      Corporate Existence and Authority. The Assuming Institution (a) is
duly organized, validly existing and in good standing under the laws of its
Chartering Authority and has full power and authority to own and operate its
properties and to conduct its business as now conducted by it, and (b) has full
power and authority to execute and deliver this Agreement and to perform its
obligations hereunder. The Assuming Institution has taken all necessary
corporate (or other applicable governance) action to authorize the execution,
delivery and performance of this Agreement and the performance of the
transactions contemplated hereby.

 

11.2.      Third Party Consents. No governmental authority or other third party
consents (including but not limited to approvals, licenses, registrations or
declarations) are required in connection with the execution, delivery or
performance by the Assuming Institution of this Agreement, other than such
consents as have been duly obtained and are in full force and effect.

 

11.3.      Execution and Enforceability. This Agreement has been duly executed
and delivered by the Assuming Institution and when this Agreement has been duly
authorized, executed and delivered by the Corporation and the Receiver, this
Agreement will constitute the legal, valid and binding obligation of the
Assuming Institution, enforceable in accordance with its terms.

   

Whole Bank w/ Optional Shared Loss Agreements
Version 5.2 – Purchase and Assumption Agreement
February 21, 201336 First Federal Bank
Lexington, Kentucky

 

  

11.4.     Compliance with Law.

 

(a)          No Violations. Neither the Assuming Institution nor any of its
Subsidiaries is in violation of any statute, regulation, order, decision,
judgment or decree of, or any restriction imposed by, the United States of
America, any State, municipality or other political subdivision or any agency of
any of the foregoing, or any court or other tribunal having jurisdiction over
the Assuming Institution or any of its Subsidiaries or any assets of any such
Person, or any foreign government or agency thereof having such jurisdiction,
with respect to the conduct of the business of the Assuming Institution or of
any of its Subsidiaries, or the ownership of the properties of the Assuming
Institution or any of its Subsidiaries, which, either individually or in the
aggregate with all other such violations, would materially and adversely affect
the business, operations or condition (financial or otherwise) of the Assuming
Institution or the ability of the Assuming Institution to perform, satisfy or
observe any obligation or condition under this Agreement.

 

(b)          No Conflict. Neither the execution and delivery nor the performance
by the Assuming Institution of this Agreement will result in any violation by
the Assuming Institution of, or be in conflict with, any provision of any
applicable law or regulation, or any order, writ or decree of any court or
governmental authority.

 

11.5.      Insured or Guaranteed Loans. If any Loans being transferred pursuant
to this Agreement are insured or guaranteed by any department or agency of any
governmental unit, federal, state or local, Assuming Institution represents that
Assuming Institution has been approved by such agency and is an approved lender
or mortgagee, as appropriate, if such approval is required. The Assuming
Institution further assumes full responsibility for determining whether or not
such insurance or guarantees are in full force and effect on the date of this
Agreement and with respect to those Loans whose insurance or guaranty is in full
force and effect on the date of this Agreement, Assuming Institution assumes
full responsibility for doing all things necessary to insure such insurance or
guarantees remain in full force and effect. Assuming Institution agrees to
assume all of the obligations under the contract(s) of insurance or guaranty and
agrees to cooperate with the Receiver where necessary to complete forms required
by the insuring or guaranteeing department or agency to effect or complete the
transfer to Assuming Institution.

 

11.6.      Representations Remain True. The Assuming Institution represents and
warrants that it has executed and delivered to the Corporation a Purchaser
Eligibility Certification and Confidentiality Agreement and that all information
provided and representations made by or on behalf of the Assuming Institution in
connection with this Agreement and the transactions contemplated hereby,
including, but not limited to, the Purchaser Eligibility Certification and
Confidentiality Agreement (which are affirmed and ratified hereby) are and
remain true and correct in all material respects and do not fail to state any
fact required to make the information contained therein not misleading.

 

11.7.      No Reliance; Independent Advice. The Assuming Institution is not
relying on the Receiver or the Corporation for any business, legal, tax,
accounting, investment or other advice in connection with this Agreement and the
Exhibits hereto and documents delivered in connection with the foregoing, and
has had adequate opportunity to consult with advisors of its choice in
connection therewith.

   

Whole Bank w/ Optional Shared Loss Agreements
Version 5.2 – Purchase and Assumption Agreement
February 21, 201337 First Federal Bank
Lexington, Kentucky

 

  

ARTICLE XII.         INDEMNIFICATION.

 

12.1.      Indemnification of Indemnitees. From and after the Bank Closing Date
and subject to the limitations set forth in this Section 12.1 and Section 12.6
and compliance by the Indemnitees with Section 12.2, the Receiver agrees to
indemnify and hold harmless the Indemnitees against any and all costs, losses,
liabilities, expenses (including attorneys’ fees) incurred prior to the
assumption of defense by the Receiver pursuant to Section 12.2(d), judgments,
fines and amounts paid in settlement actually and reasonably incurred in
connection with claims against any Indemnitee based on liabilities of the Failed
Bank that are not assumed by the Assuming Institution pursuant to this Agreement
or subsequent to the execution hereof by the Assuming Institution or any
Subsidiary or Affiliate of the Assuming Institution for which indemnification is
provided:

   

(a)           hereunder in this Section 12.1, subject to certain exclusions as
provided in Section 12.1(b):

 

(i)          claims based on the rights of any shareholder or former shareholder
as such of (A) the Failed Bank, or (B) any Subsidiary or Affiliate of the Failed
Bank;

 

(ii)         claims based on the rights of any creditor as such of the Failed
Bank, or any creditor as such of any director, officer, employee or agent of the
Failed Bank, with respect to any indebtedness or other obligation of the Failed
Bank arising prior to the Bank Closing Date;

 

(iii)        claims based on the rights of any present or former director,
officer, employee or agent as such of the Failed Bank or of any Subsidiary or
Affiliate of the Failed Bank;

 

(iv)        claims based on any action or inaction prior to the Bank Closing
Date of the Failed Bank, its directors, officers, employees or agents as such,
or any Subsidiary or Affiliate of the Failed Bank, or the directors, officers,
employees or agents as such of such Subsidiary or Affiliate;

 

(v)         claims based on any malfeasance, misfeasance or nonfeasance of the
Failed Bank, its directors, officers, employees or agents with respect to the
trust business of the Failed Bank, if any;

 

(vi)        claims based on any failure or alleged failure (not in violation of
law) by the Assuming Institution to continue to perform any service or activity
previously performed by the Failed Bank which the Assuming Institution is not
required to perform pursuant to this Agreement or which arise under any contract
to which the Failed Bank was a party which the Assuming Institution elected not
to assume in accordance with this Agreement and which neither the Assuming
Institution nor any Subsidiary or Affiliate of the Assuming Institution has
assumed subsequent to the execution hereof;

 

(vii)       claims arising from any action or inaction of any Indemnitee,
including for purposes of this Section 12.1(a)(vii) the former officers or
employees of the Failed Bank or of any Subsidiary or Affiliate of the Failed
Bank that is taken upon the specific written direction of the Corporation or the
Receiver, other than any action or inaction taken in a manner constituting bad
faith, gross negligence or willful misconduct; and

   

Whole Bank w/ Optional Shared Loss Agreements
Version 5.2 – Purchase and Assumption Agreement
February 21, 201338 First Federal Bank
Lexington, Kentucky

 

  

(viii)      claims based on the rights of any depositor of the Failed Bank whose
deposit has been accorded “withheld payment” status and/or returned to the
Receiver or Corporation in accordance with Section 9.5 and/or has become an
“unclaimed deposit” or has been returned to the Corporation or the Receiver in
accordance with Section 2.3;

 

(b)          provided that with respect to this Agreement, except for Section
12.1(a)(vii) and (viii), no indemnification will be provided under this
Agreement for any:

 

(i)          judgment or fine against, or any amount paid in settlement (without
the written approval of the Receiver) by, any Indemnitee in connection with any
action that seeks damages against any Indemnitee (a “Counterclaim”) arising with
respect to any Asset and based on any action or inaction of either the Failed
Bank, its directors, officers, employees or agents as such prior to the Bank
Closing Date, unless any such judgment, fine or amount paid in settlement
exceeds the greater of (A) the Repurchase Price of such Asset, or (B) the
monetary recovery sought on such Asset by the Assuming Institution in the cause
of action from which the Counterclaim arises; and in such event the Receiver
will provide indemnification only in the amount of such excess; and no
indemnification will be provided for any costs or expenses other than any costs
or expenses (including attorneys’ fees) which, in the determination of the
Receiver, have been actually and reasonably incurred by such Indemnitee in
connection with the defense of any such Counterclaim; and it is expressly agreed
that the Receiver reserves the right to intervene, in its discretion, on its
behalf and/or on behalf of the Receiver, in the defense of any such
Counterclaim;

 

(ii)         claims with respect to any liability or obligation of the Failed
Bank that is expressly assumed by the Assuming Institution pursuant to this
Agreement or subsequent to the execution hereof by the Assuming Institution or
any Subsidiary or Affiliate of the Assuming Institution;

 

(iii)        claims with respect to any liability of the Failed Bank to any
present or former employee as such of the Failed Bank or of any Subsidiary or
Affiliate of the Failed Bank, which liability is expressly assumed by the
Assuming Institution pursuant to this Agreement or subsequent to the execution
hereof by the Assuming Institution or any Subsidiary or Affiliate of the
Assuming Institution;

 

(iv)        claims based on the failure of any Indemnitee to seek recovery of
damages from the Receiver for any claims based upon any action or inaction of
the Failed Bank, its directors, officers, employees or agents as fiduciary,
agent or custodian prior to the Bank Closing Date;

 

(v)         claims based on any violation or alleged violation by any Indemnitee
of the antitrust, branching, banking or bank holding company or securities laws
of the United States of America or any State thereof;

   

Whole Bank w/ Optional Shared Loss Agreements
Version 5.2 – Purchase and Assumption Agreement
February 21, 201339 First Federal Bank
Lexington, Kentucky

 

  

(vi)        claims based on the rights of any present or former creditor,
customer, or supplier as such of the Assuming Institution or any Subsidiary or
Affiliate of the Assuming Institution;

 

(vii)       claims based on the rights of any present or former shareholder as
such of the Assuming Institution or any Subsidiary or Affiliate of the Assuming
Institution regardless of whether any such present or former shareholder is also
a present or former shareholder of the Failed Bank;

 

(viii)      claims, if the Receiver determines that the effect of providing such
indemnification would be to (A) expand or alter the provisions of any warranty
or disclaimer thereof provided in Section 3.3 or any other provision of this
Agreement, or (B) create any warranty not expressly provided under this
Agreement;

 

(ix)         claims which could have been enforced against any Indemnitee had
the Assuming Institution not entered into this Agreement;

 

(x)          claims based on any liability for taxes or fees assessed with
respect to the consummation of the transactions contemplated by this Agreement,
including without limitation any subsequent transfer of any Assets or
Liabilities Assumed to any Subsidiary or Affiliate of the Assuming Institution;

 

(xi)         except as expressly provided in this Article XII, claims based on
any action or inaction of any Indemnitee, and nothing in this Agreement shall be
construed to provide indemnification for (i) the Failed Bank, (ii) any
Subsidiary or Affiliate of the Failed Bank, or (iii) any present or former
director, officer, employee or agent of the Failed Bank or its Subsidiaries or
Affiliates; provided that the Receiver, in its sole and absolute discretion, may
provide indemnification hereunder for any present or former director, officer,
employee or agent of the Failed Bank or its Subsidiaries or Affiliates who is
also or becomes a director, officer, employee or agent of the Assuming
Institution or its Subsidiaries or Affiliates;

 

(xii)        claims or actions which constitute a breach by the Assuming
Institution of the representations and warranties contained in Article XI;

 

(xiii)       claims arising out of or relating to the condition of or generated
by an Asset arising from or relating to the presence, storage or release of any
hazardous or toxic substance, or any pollutant or contaminant, or condition of
such Asset which violate any applicable Federal, State or local law or
regulation concerning environmental protection; and

 

(xiv)      claims based on, related to or arising from any asset, including a
loan, acquired or liability assumed by the Assuming Institution, other than
pursuant to this Agreement.

 

12.2.     Conditions Precedent to Indemnification. It shall be a condition
precedent to the obligation of the Receiver to indemnify any Person pursuant to
this Article XII that such Person shall, with respect to any claim made or
threatened against such Person for which such Person is or may be entitled to
indemnification hereunder:

   

Whole Bank w/ Optional Shared Loss Agreements
Version 5.2 – Purchase and Assumption Agreement
February 21, 201340 First Federal Bank
Lexington, Kentucky

 

  

(a)          give written notice to the Regional Counsel (Litigation Branch) of
the Corporation in the manner and at the address provided in Section 13.6 of
such claim as soon as practicable after such claim is made or threatened;
provided that notice must be given on or before the date which is six (6) years
from the date of this Agreement;

 

(b)          provide to the Receiver such information and cooperation with
respect to such claim as the Receiver may reasonably require;

 

(c)          cooperate and take all steps, as the Receiver may reasonably
require, to preserve and protect any defense to such claim;

 

(d)          in the event suit is brought with respect to such claim, upon
reasonable prior notice, afford to the Receiver the right, which the Receiver
may exercise in its sole and absolute discretion, to conduct the investigation,
control the defense and effect settlement of such claim, including without
limitation the right to designate counsel and to control all negotiations,
litigation, arbitration, settlements, compromises and appeals of any such claim,
all of which shall be at the expense of the Receiver; provided that the Receiver
shall have notified the Person claiming indemnification in writing that such
claim is a claim with respect to which such Person is entitled to
indemnification under this Article XII;

 

(e)          not incur any costs or expenses in connection with any response or
suit with respect to such claim, unless such costs or expenses were incurred
upon the written direction of the Receiver; provided that the Receiver shall not
be obligated to reimburse the amount of any such costs or expenses unless such
costs or expenses were incurred upon the written direction of the Receiver;

 

(f)           not release or settle such claim or make any payment or admission
with respect thereto, unless the Receiver consents thereto; provided that the
Receiver shall not be obligated to reimburse the amount of any such settlement
or payment unless such settlement or payment was effected upon the written
direction of the Receiver; and

 

(g)          take such reasonable action as the Receiver may request in writing
as necessary to preserve, protect or enforce the rights of the Indemnitee
against any Primary Indemnitor.

 

12.3.      No Additional Warranty. Nothing in this Article XII shall be
construed or deemed to (a) expand or otherwise alter any warranty or disclaimer
thereof provided under Section 3.3 or any other provision of this Agreement with
respect to, among other matters, the title, value, collectability, genuineness,
enforceability, documentation, condition or freedom from liens or encumbrances,
of any (i) Asset, or (ii) asset of the Failed Bank purchased by the Assuming
Institution subsequent to the execution of this Agreement by the Assuming
Institution or any Subsidiary or Affiliate of the Assuming Institution, or (b)
create any warranty not expressly provided under this Agreement with respect
thereto.

 

12.4.      Indemnification of Receiver and Corporation. From and after the Bank
Closing Date, the Assuming Institution agrees to indemnify and hold harmless the
Corporation and the Receiver and their respective directors, officers, employees
and agents from and against any and all costs, losses, liabilities, expenses
(including attorneys’ fees), judgments, fines and amounts paid in settlement
actually and reasonably incurred in connection with any of the following:

   

Whole Bank w/ Optional Shared Loss Agreements
Version 5.2 – Purchase and Assumption Agreement
February 21, 201341 First Federal Bank
Lexington, Kentucky

 

  

(a)          claims based on any and all liabilities or obligations of the
Failed Bank assumed by the Assuming Institution pursuant to this Agreement or
subsequent to the execution hereof by the Assuming Institution or any Subsidiary
or Affiliate of the Assuming Institution, whether or not any such liabilities
subsequently are sold and/or transferred, other than any claim based upon any
action or inaction of any Indemnitee as provided in Section 12.1(a)(vii) or
(viii);

 

(b)          claims based on any act or omission of any Indemnitee (including
but not limited to claims of any Person claiming any right or title by or
through the Assuming Institution with respect to Assets transferred to the
Receiver pursuant to Section 3.4 or Section 3.6), other than any action or
inaction of any Indemnitee as provided in (vii) or (viii) of Section 12.1(a);
and

   

(c)          claims based on any failure of the Assuming Institution to comply
with any provision of Article VI.

 

12.5.     Obligations Supplemental. The obligations of the Receiver, and the
Corporation as guarantor in accordance with Section 12.7, to provide
indemnification under this Article XII are to supplement any amount payable by
any Primary Indemnitor to the Person indemnified under this Article XII.
Consistent with that intent, the Receiver agrees only to make payments pursuant
to such indemnification to the extent not payable by a Primary Indemnitor. If
the aggregate amount of payments by the Receiver, or the Corporation as
guarantor in accordance with Section 12.7, and all Primary Indemnitors with
respect to any item of indemnification under this Article XII exceeds the amount
payable with respect to such item, such Person being indemnified shall notify
the Receiver thereof and, upon the request of the Receiver, shall promptly pay
to the Receiver, or the Corporation as appropriate, the amount of the Receiver’s
(or Corporation’s) payments to the extent of such excess.

 

12.6.     Criminal Claims. Notwithstanding any provision of this Article XII to
the contrary, in the event that any Person being indemnified under this Article
XII shall become involved in any criminal action, suit or proceeding, whether
judicial, administrative or investigative, the Receiver shall have no obligation
hereunder to indemnify such Person for liability with respect to any criminal
act or to the extent any costs or expenses are attributable to the defense
against the allegation of any criminal act, unless (a) the Person is successful
on the merits or otherwise in the defense against any such action, suit or
proceeding, or (b) such action, suit or proceeding is terminated without the
imposition of liability on such Person.

 

12.7.      Limited Guaranty of the Corporation. The Corporation hereby
guarantees performance of the Receiver’s obligation to indemnify the Assuming
Institution as set forth in this Article XII. It is a condition to the
Corporation’s obligation hereunder that the Assuming Institution shall comply in
all respects with the applicable provisions of this Article XII. The Corporation
shall be liable hereunder only for such amounts, if any, as the Receiver is
obligated to pay under the terms of this Article XII but shall fail to pay.
Except as otherwise provided above in this Section 12.7, nothing in this Article
XII is intended or shall be construed to create any liability or obligation on
the part of the Corporation, the United States of America or any department or
agency thereof under or with respect to this Article XII, or any provision
hereof, it being the intention of the parties hereto that the obligations
undertaken by the Receiver under this Article XII are the sole and exclusive
responsibility of the Receiver and no other Person or entity.

   

Whole Bank w/ Optional Shared Loss Agreements
Version 5.2 – Purchase and Assumption Agreement
February 21, 201342 First Federal Bank
Lexington, Kentucky

 

  

12.8.     Subrogation. Upon payment by the Receiver, or the Corporation as
guarantor in accordance with Section 12.7, to any Indemnitee for any claims
indemnified by the Receiver under this Article XII, the Receiver, or the
Corporation as appropriate, shall become subrogated to all rights of the
Indemnitee against any other Person to the extent of such payment.

 

ARTICLE XIII.         MISCELLANEOUS.

 

13.1.     Costs, Fees, and Expenses. All fees, costs and expenses incurred by a
party in connection with this Agreement (including the performance of any
obligations or the exercise of any rights hereunder) shall be borne by such
party unless expressly otherwise provided; provided that the Assuming
Institution shall pay all fees, costs and expenses (other than attorneys’ fees
incurred by the Receiver) incurred in connection with the transfer to it of any
Assets or Liabilities Assumed hereunder or in accordance herewith. Further, the
Assuming Institution shall be responsible for the payment of MERS routine
transaction charges.

 

13.2.     WAIVER OF JURY TRIAL. EACH PARTY HEREBY IRREVOCABLY AND
UNCONDITIONALLY WAIVES, TO THE MAXIMUM EXTENT PERMITTED BY APPLICABLE LAW, ALL
RIGHT TO TRIAL BY JURY IN OR TO HAVE A JURY PARTICIPATE IN RESOLVING ANY
DISPUTE, ACTION, PROCEEDING OR COUNTERCLAIM, WHETHER SOUNDING IN CONTRACT, TORT
OR OTHERWISE, ARISING OUT OF OR RELATING TO OR IN CONNECTION WITH THIS AGREEMENT
OR ANY OF THE TRANSACTIONS CONTEMPLATED HEREBY.

 

13.3.     Consent; Determination or Discretion. When the consent or approval of
a party is required under this Agreement, such consent or approval shall be
obtained in writing and unless expressly otherwise provided, shall not be
unreasonably withheld or delayed. When a determination or decision is to be made
by a party under this Agreement, that party shall make such determination or
decision in its reasonable discretion unless expressly otherwise provided.

 

13.4.      Rights Cumulative. Except as expressly otherwise provided herein, the
rights of each of the parties under this Agreement are cumulative, may be
exercised as often as any party considers appropriate and are in addition to
each such party’s rights under this Agreement, any of the agreements related
thereto or under applicable law. Any failure to exercise or any delay in
exercising any of such rights, or any partial or defective exercise of such
rights, shall not operate as a waiver or variation of that or any other such
right, unless expressly otherwise provided.

 

13.5.      References. References in this Agreement to Recitals, Articles,
Sections, Schedules and Exhibits are to Recitals, Articles, Sections, Schedules
and Exhibits of this Agreement, respectively, unless the context indicates that
a Shared-Loss Agreement is intended. References to parties are to the parties to
this Agreement. Unless expressly otherwise provided, references to days and
months are to calendar days and months respectively. In any case where a notice
or other action is due on a day which is not a Business Day, such notice or
other action may be delayed until the next-succeeding Business Day. Article and
Section headings are for convenient reference and shall not affect the meaning
of this Agreement. References to the singular shall include the plural, as the
context may require, and vice versa.

 

13.6.      Notice.

 

(a)           Form of Notices. All notices shall be given in writing and
provided in accordance with the provisions of this Section 13.6, unless
expressly otherwise provided.

   

Whole Bank w/ Optional Shared Loss Agreements
Version 5.2 – Purchase and Assumption Agreement
February 21, 201343 First Federal Bank
Lexington, Kentucky

 

  

(b)         Notice to the Receiver or the Corporation. With respect to a notice
under this Agreement:

   

Federal Deposit Insurance Corporation

1601 Bryan Street

Dallas, Texas 75201

Attention: Settlement Agent

 

In addition, with respect to notices under Section 4.6, with a copy to:

 

BankPremiseNotice@fdic.gov 

 

In addition, with respect to notice under Article XII:

 

Federal Deposit Insurance Corporation

1601 Bryan Street

Dallas, TX 75201

Regional Counsel (Litigation Branch)

 

In addition, with respect to communications under Exhibit 4.13, a copy to:

 

Federal Deposit Insurance Corporation

1601 Bryan Street

Dallas, TX 75201

Attention: Interim Servicing Manager, Mark Arvizu

MaArvizu@FDIC.gov

 

(c)          Notice to Assuming Institution. With respect to a notice under this
Agreement:

 

Your Community Bank

101 W. Spring Street

New Albany, Indiana 47150

Attention: Paul Chrisco, Executive Vice President

 

13.7.      Entire Agreement. This Agreement and the Shared-Loss Agreements, if
any, including the Schedules and Exhibits hereto and thereto, embody the entire
agreement of the parties hereto in relation to the subject matter herein and
supersede all prior understandings or agreements, oral or written, between the
parties.

 

13.8.     Counterparts. This Agreement may be executed in any number of
counterparts and by the duly authorized representative of a different party
hereto on separate counterparts, each of which when so executed shall be deemed
to be an original and all of which when taken together shall constitute one and
the same Agreement.

 

13.9.     GOVERNING LAW. THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS HEREUNDER
SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE FEDERAL LAW OF THE
UNITED STATES OF AMERICA, AND IN THE ABSENCE OF CONTROLLING FEDERAL LAW, IN
ACCORDANCE WITH THE LAWS OF THE STATE IN WHICH THE MAIN OFFICE OF THE FAILED
BANK IS LOCATED.

  

Whole Bank w/ Optional Shared Loss Agreements
Version 5.2 – Purchase and Assumption Agreement
February 21, 201344 First Federal Bank
Lexington, Kentucky

 

  

13.10.   Successors and Assigns.

   

(a)           Binding on Successor and Assigns; Assignments. All terms and
conditions of this Agreement shall be binding on the successors and assigns of
the Receiver, the Corporation and the Assuming Institution. The Receiver may
assign or otherwise transfer this Agreement and the rights and obligations of
the Receiver hereunder (in whole or in part) to the Corporation in its corporate
capacity without the consent of Assuming Institution. Notwithstanding anything
to the contrary contained in this Agreement, the Assuming Institution may not
assign or otherwise transfer this Agreement or any of the Assuming Institution’s
rights or obligations hereunder (in whole or in part) without the prior written
consent of the Receiver, which consent may be granted or withheld by the
Receiver in its sole and absolute discretion.

 

(b)          No Third Party Beneficiaries. Nothing expressed or referred to in
this Agreement is intended or shall be construed to give any Person other than
the Receiver, the Corporation and the Assuming Institution any legal or
equitable right, remedy or claim under or with respect to this Agreement or any
provisions contained herein, it being the intention of the parties hereto that
this Agreement, the obligations and statements of responsibilities hereunder,
and all other conditions and provisions hereof are for the sole and exclusive
benefit of the Receiver, the Corporation and the Assuming Institution and for
the benefit of no other Person.

 

13.11.   Modification. No amendment or other modification, rescission or release
of any part of this Agreement or a Shared-Loss Agreement, if any, shall be
effective except pursuant to a written agreement subscribed by the duly
authorized representatives of the parties.

 

13.12.   Manner of Payment. All payments due under this Agreement shall be in
lawful money of the United States of America in immediately available funds as
each party hereto may specify to the other parties; provided that in the event
the Receiver or the Corporation is obligated to make any payment hereunder in
the amount of $25,000.00 or less, such payment may be made by check.

 

13.13.   Waiver. Each of the Receiver, the Corporation and the Assuming
Institution may waive its respective rights, powers or privileges under this
Agreement; provided that such waiver shall be in writing; and further provided
that no failure or delay on the part of the Receiver, the Corporation or the
Assuming Institution to exercise any right, power or privilege under this
Agreement shall operate as a waiver thereof, nor will any single or partial
exercise of any right, power or privilege under this Agreement preclude any
other or further exercise thereof or the exercise of any other right, power or
privilege by the Receiver, the Corporation or the Assuming Institution under
this Agreement, nor will any such waiver operate or be construed as a future
waiver of such right, power or privilege under this Agreement.

 

13.14.   Severability. If any provision of this Agreement is declared invalid or
unenforceable, then, to the extent possible, all of the remaining provisions of
this Agreement shall remain in full force and effect and shall be binding upon
the parties hereto.

 

Whole Bank w/ Optional Shared Loss Agreements
Version 5.2 – Purchase and Assumption Agreement
February 21, 201345 First Federal Bank
Lexington, Kentucky

 

  

13.15.   Term of Agreement. This Agreement shall continue in full force and
effect until the tenth (10th) anniversary of the Bank Closing Date; provided
that the provisions of Sections 6.3 and 6.4 shall survive the expiration of the
term of this Agreement; and provided further that the receivership of the Failed
Bank may be terminated prior to the expiration of the term of this Agreement,
and in such event, the guaranty of the Corporation, as provided in and in
accordance with the provisions of Section 12.7, shall be in effect for the
remainder of the term of this Agreement. Expiration of the term of this
Agreement shall not affect any claim or liability of any party with respect to
any (a) amount which is owing at the time of such expiration, regardless of when
such amount becomes payable, and (b) breach of this Agreement occurring prior to
such expiration, regardless of when such breach is discovered.

 

13.16.   Survival of Covenants, Etc. The covenants, representations, and
warranties in this Agreement shall survive the execution of this Agreement and
the consummation of the transactions contemplated hereunder.

  

[Signature Page Follows]

  

Whole Bank w/ Optional Shared Loss Agreements
Version 5.2 – Purchase and Assumption Agreement
February 21, 201346 First Federal Bank
Lexington, Kentucky

 

  

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
by their duly authorized representatives as of the date first above written.

 

  FEDERAL DEPOSIT INSURANCE CORPORATION,   RECEIVER OF FIRST FEDERAL BANK  
LEXINGTON, KENTUCKY         BY: /s/ Steven A. Carr         NAME: Steven A. Carr
        TITLE: Receiver in Charge

 

Attest:       /s/ Steven L. Sullivan  

 

  FEDERAL DEPOSIT INSURANCE CORPORATION         BY: /s/ Steven A. Carr        
NAME: Steven A. Carr         TITLE: Attorney in Fact

 

Attest:       /s/ Steven L. Sullivan  

 

  YOUR COMMUNITY BANK         BY: /s/ James D. Rickard         NAME: James D.
Rickard         TITLE: Director

 

Attest:       /s/ Paul A. Chrisco  

 

Whole Bank w/ Optional Shared Loss Agreements
Version 5.2 – Purchase and Assumption Agreement
February 21, 201347 First Federal Bank
Lexington, Kentucky

 

 

SCHEDULE 2.1(a)

 

Accounts Excluded from P&A Transaction

 

First Federal Bank

Lexington, Kentucky

 

As of February 7, 2013, First Federal Bank did not have deposits associated with
the Depository Organization (DO) Cede & Co as Nominee for DTC. The DO accounts
do not pass to the Assuming Bank and are excluded from the transaction as
described in section 2.1 of the P&A Agreement. This schedule will be updated
post closing with data as of Bank Closing date.

 

Whole Bank w/ Optional Shared Loss Agreements
Version 5.2 – Purchase and Assumption Agreement
February 21, 201348 First Federal Bank
Lexington, Kentucky

 

 

SCHEDULE 3.2

 

PURCHASE PRICE OF ASSETS OR ANY OTHER ASSETS

  

(a) cash and receivables from depository institutions, including cash items in
the process of collection, plus  interest thereon:   Book Value         (b)
securities (exclusive of the capital stock of Acquired Subsidiaries and FHLB
stock), plus interest thereon:   As provided in Section 3.2(b)         (c)
federal funds sold and repurchase agreements, if any, including interest
thereon:   Book Value         (d) Loans:   Book Value         (e) credit card
business:   Book Value         (f) safe deposit business, safekeeping business
and trust business, if any:   Book Value         (g) Records and other
documents:   Book Value         (h) Other Real Estate:   Book Value         (i)
all repossessed collateral, such as boats, motor vehicles, aircraft, trailers,
and fire arms   Book Value         (j) capital stock of any Acquired
Subsidiaries (subject to Section 3.2(b), and FHLB stock:   Book Value        
(k) amounts owed to the Failed Bank by any Acquired Subsidiaries:   Book Value  
      (l) assets securing Deposits of public money, to the extent not otherwise
purchased hereunder:   Book Value         (m) overdrafts of customers:   Book
Value         (n) rights, if any, with respect to Qualified Financial Contracts:
  As provided in Section 3.2(c)

  

Whole Bank w/ Optional Shared Loss Agreements
Version 5.2 – Purchase and Assumption Agreement
February 21, 201349 First Federal Bank
Lexington, Kentucky

 

 

(o) rights of the Failed Bank to have loan servicing provided to the Failed Bank
by others and related contracts:   Book Value         (q) Personal Computers and
Owned Data Management Equipment:   Fair Market Value         (r) Safe Deposit
Boxes   Fair Market Value

  

 Assets subject to an option to purchase:

 

(a) Bank Premises with a fixed price:   As set forth in the Bid Form          
All other Bank Premises   Fair Market Value         (b) Furniture and Equipment:
  Fair Market Value         (c) Fixtures:   Fair Market Value         (d) Other
Equipment:   Fair Market Value         (e) Specialty Assets   Fair Market Value

  

Whole Bank w/ Optional Shared Loss Agreements
Version 5.2 – Purchase and Assumption Agreement
February 21, 201350 First Federal Bank
Lexington, Kentucky

 

 

SCHEDULE 3.5(l)

 

EXCLUDED SECURITIES

  

ASSET NAME/DESCRIPTION  ORIGINAL
FACE/PAR   BOOK VALUE   #Shares FHLMC - C/S & P/S  $20,446.00   $5,962.14    
Gov't Obligations Fund  $21,029.00   $21,029.00     Independent Community
Bankcorp C/S  $60,000.00   $60,000.00   20

 

Whole Bank w/ Optional Shared Loss Agreements
Version 5.2 – Purchase and Assumption Agreement
February 21, 201351 First Federal Bank
Lexington, Kentucky

 

 

SCHEDULE 4.1(b)

 

BANK PREMISES IN UNDERSERVED AREAS

  

NONE

 

This schedule may be amended post closing.

   

Whole Bank w/ Optional Shared Loss Agreements
Version 5.2 – Purchase and Assumption Agreement
February 21, 201352 First Federal Bank
Lexington, Kentucky

 

  

SCHEDULE 6.3

 

DATA RETENTION CATALOG

 

[tpg60.jpg]

  

Whole Bank w/ Optional Shared Loss Agreements
Version 5.2 – Purchase and Assumption Agreement
February 21, 201353 First Federal Bank
Lexington, Kentucky

 

 

[tpg61.jpg]

 

Whole Bank w/ Optional Shared Loss Agreements
Version 5.2 – Purchase and Assumption Agreement
February 21, 201354 First Federal Bank
Lexington, Kentucky

 

 

SCHEDULE 7

 

Accounts Excluded from Calculation of Deposit Franchise Bid Premium

 

First Federal Bank

Lexington, Kentucky

 

The accounts identified below will pass to the Assuming Institution (unless
otherwise noted). When calculating the premium to be paid on Assumed Deposits in
a purchase and assumption transaction, the FDIC will exclude the following
categories of deposit accounts:

 

Category  Description  Amount  I  Non-DO Brokered Deposits  $939,725.10  II 
CDARS  $0.00  III  Market Place Deposits  $0.00     Total deposits excluded from
calculation of premium  $939,725.10 

 

Category Description

 

I.  Brokered Deposits

Brokered deposit accounts are accounts for which the “depositor of record” is an
agent, nominee or custodian who deposits funds for a principal or principals to
whom “pass-through” deposit insurance coverage may be extended. The FDIC
separates brokered deposit accounts into two categories: 1) Depository
Organization (DO) Brokered Deposits and 2) Non-Depository Organization (Non-DO)
Brokered Deposits. This distinction is made by the FDIC to facilitate our role
as Receiver and Insurer. These terms will not appear on other “brokered deposit”
reports generated by First Federal Bank.

 

Non-DO Brokered Deposits pass to the Assuming Institution, but are excluded from
Assumed Deposits when the deposit premium is calculated. Please see the attached
“Schedule 7 – Non-DO Broker Deposit Detail Report” for a listing of these
accounts. This list will be updated post-closing with balances as of the Bank
Closing Date.

 

If First Federal Bank had any DO Brokered Deposits (Cede & Co as Nominee for
DTC), they are excluded from Assumed Deposits in the Purchase and Assumption
Agreement.

 

II.  CDARS

CDARS deposits pass to the Assuming Institution, but are excluded from Assumed
Deposits when the deposit premium is calculated.

 

First Federal Bank did not participate in the CDARS program as of the date of
the deposit download. If CDARS deposits are taken between the date of the
deposit download and the Bank Closing Date, they will be identified post-closing
and made part of Schedule 7 to the Purchase and Assumption Agreement.

  

Whole Bank w/ Optional Shared Loss Agreements
Version 5.2 – Purchase and Assumption Agreement
February 21, 201355 First Federal Bank
Lexington, Kentucky

 

  



III.  Market Place Deposits

 

“Market Place Deposits” is a description given to deposits that may have been
solicited via a money desk, internet subscription service (for example,
QwickRate®), or similar programs.

 

First Federal Bank does not have QwickRate® deposits as identified above. The
QwickRate® deposits are reported as time deposits in the Call Report. This list
will be updated post-closing with balances as of the Bank Closing Date.

 

This schedule provides account categories and balances as of the date of the
deposit download, or as indicated. The deposit franchise bid premium will be
calculated using account categories and balances as of the Bank Closing Date
that are reflected in the general ledger or subsystem as described above. The
final numbers for Schedule 7 will be provided post-closing.

 

Schedule 7–

Deposit Detail Report

(As of February 7, 2013)

 

Non-DO Broker

 

Account
Number  GL
Code   Current
Balance   Accrued
Interest   FI Type   Interest
Rate  [individual
deposit
information
redacted]                                                                      
                                                                                
                                                                                
                               10        937,920.78    1,804.32           

 

CDARS – None

 

QwickRate – None

   

Whole Bank w/ Optional Shared Loss Agreements
Version 5.2 – Purchase and Assumption Agreement
February 21, 201356 First Federal Bank
Lexington, Kentucky

 



 

EXHIBIT 2.3A

 

FINAL LEGAL NOTICE

Claiming Requirements for Deposits

Under 12 U.S.C. 1822(e)

 

[Date]

 

[Name of Unclaimed Depositor]

[Address of Unclaimed Depositor]

[Anytown, USA]

 

Subject: [XXXXX – Name of Bank   City, State] – In Receivership

 

Dear [Sir/Madam]:

 

As you may know, on [Date: Closing Date], the [Name of Bank (“The Bank”)] was
closed and the Federal Deposit Insurance Corporation (“FDIC”) transferred [The
Bank’s] accounts to [Name of Acquiring Institution].

 

According to federal law under 12 U.S.C., 1822(e), on [Date: eighteen months
from the Closing Date], [Name of Acquiring Institution] must transfer the funds
in your account(s) back to the FDIC if you have not claimed your account(s) with
[Name of Acquiring Institution]. Based on the records recently supplied to us by
[Name of Acquiring Institution], your account(s) currently fall into this
category.

 

This letter is your formal Legal Notice that you have until [Date: eighteen
months from the Closing Date], to claim or arrange to continue your account(s)
with [Name of Acquiring Institution]. There are several ways that you can claim
your account(s) at [Name of Acquiring Institution]. It is only necessary for you
to take any one of the following actions in order for your account(s) at [Name
of Acquiring Institution] to be deemed claimed. In addition, if you have more
than one account, your claim to one account will automatically claim all
accounts:

 

1.Write to [Name of Acquiring Institution] and notify them that you wish to keep
your account(s) active with them. Please be sure to include the name of the
account(s), the account number(s), the signature of an authorized signer on the
account(s), name, and address. [Name of Acquiring Institution] address is:

 

[123 Main Street

Anytown, USA]

 

2.Execute a new signature card on your account(s), enter into a new deposit
agreement with [Name of Acquiring Institution], change the ownership on your
account(s), or renegotiate the terms of your certificate of deposit account(s)
(if any).

 

3.Provide [Name of Acquiring Institution] with a change of address form.

 

4.Make a deposit to or withdrawal from your account(s). This includes writing a
check on any account or having an automatic direct deposit credited to or an
automatic withdrawal debited from an account.

   



Whole Bank w/ Optional Shared Loss Agreements
Version 5.2 – Purchase and Assumption Agreement
February 21, 2013 57 First Federal Bank
Lexington, Kentucky

 



 



If you do not want to continue your account(s) with [Name of Acquiring
Institution] for any reason, you can withdraw your funds and close your
account(s). Withdrawing funds from one or more of your account(s) satisfies the
federal law claiming requirement. If you have time deposits, such as
certificates of deposit, [Name of Acquiring Institution] can advise you how to
withdraw them without being charged an interest penalty for early withdrawal.

 

If you do not claim ownership of your account(s) at [Name of Acquiring
Institution by Date: eighteen months from the Closing Date] federal law requires
[Name of Acquiring Institution] to return your deposits to the FDIC, which will
deliver them as unclaimed property to the State indicated in your address in the
Failed Institution’s records. If your address is outside of the United States,
the FDIC will deliver the deposits to the State in which the Failed Institution
had its main office. 12 U.S.C. § 1822(e). If the State accepts custody of your
deposits, you will have 10 years from the date of delivery to claim your
deposits from the State. After 10 years you will be permanently barred from
claiming your deposits. However, if the State refuses to take custody of your
deposits, you will be able to claim them from the FDIC until the receivership is
terminated. If you have not claimed your insured deposits before the
receivership is terminated, and a receivership may be terminated at any time,
all of your rights in those deposits will be barred.

 

If you have any questions or concerns about these items, please contact [Bank
Employee] at [Name of Acquiring Institution] by phone at [(XXX) XXX-XXXX].

 

  Sincerely,       [Name of Claims Specialist]   [Title]

 



Whole Bank w/ Optional Shared Loss Agreements
Version 5.2 – Purchase and Assumption Agreement
February 21, 201358 First Federal Bank
Lexington, Kentucky

 





 

EXHIBIT 2.3B

 

AFFIDAVIT OF MAILING

 

AFFIDAVIT OF MAILING

 

State of

 

COUNTY OF

 

I am employed as a [Title of Office] by the [Name of Acquiring Institution].

 

This will attest that on [Date of mailing], I caused a true and correct copy of
the Final Legal Notice, attached hereto, to owners of unclaimed deposits of
[Name of Failed Bank], City, State, to be prepared for deposit in the mail of
the United States of America on behalf of the Federal Deposit Insurance
Corporation. A list of depositors to whom the notice was mailed is attached.
This notice was mailed to the depositor’s last address as reflected on the books
and records of the [Name of Failed Bank] as of the date of failure.

 

        [Name]     [Title of Office]     [Name of Acquiring Institution]  

 

Subscribed and sworn to before me this _______day of [Month, Year].

 

My commission expires:

 

            [Name], Notary Public  

 

 



Whole Bank w/ Optional Shared Loss Agreements
Version 5.2 – Purchase and Assumption Agreement
February 21, 201359 First Federal Bank
Lexington, Kentucky

 

 

 





EXHIBIT 3.2(c)

 

VALUATION OF CERTAIN

 

QUALIFIED FINANCIAL CONTRACTS

 

A.Scope

 

Interest Rate Contracts - All interest rate swaps, forward rate agreements,
interest rate futures, caps, collars and floors, whether purchased or written.

 

Option Contracts - All put and call option contracts, whether purchased or
written, on marketable securities, financial futures, foreign currencies,
foreign exchange or foreign exchange futures contracts.

 

Foreign Exchange Contracts - All contracts for future purchase or sale of
foreign currencies, foreign currency or cross currency swap contracts, or
foreign exchange futures contracts.

 

B.Exclusions

 

All financial contracts used to hedge assets and liabilities that are acquired
by the Assuming Institution but are not subject to adjustment from Book Value.

 

C.Adjustment

 

The difference between the Book Value and market value as of the Bank Closing
Date.

 

D.Methodology

 

1.The price at which the Assuming Institution sells or disposes of Qualified
Financial Contracts will be deemed to be the fair market value of such
contracts, if such sale or disposition occurs at prevailing market rates within
a predefined timetable as agreed upon by the Assuming Institution and the
Receiver.

 

2.In valuing all other Qualified Financial Contracts, the following principles
will apply:

 

(i)All known cash flows under swaps or forward exchange contracts shall be
present valued to the swap zero coupon interest rate curve.

 

(ii)All valuations shall employ prices and interest rates based on the actual
frequency of rate reset or payment.

 

(iii)Each tranche of amortizing contracts shall be separately valued. The total
value of such amortizing contract shall be the sum of the values of its
component tranches.

 

 



Whole Bank w/ Optional Shared Loss Agreements
Version 5.2 – Purchase and Assumption Agreement
February 21, 201360 First Federal Bank
Lexington, Kentucky

 

 

 



(iv)For regularly traded contracts, valuations shall be at the midpoint of the
bid and ask prices quoted by customary sources (e.g., The Wall Street Journal,
Telerate, Reuters or other similar source) or regularly traded exchanges.

 

(v)For all other Qualified Financial Contracts where published market quotes are
unavailable, the adjusted price shall be the average of the bid and ask price
quotes from three (3) securities dealers acceptable to the Receiver and Assuming
Institution as of the Bank Closing Date. If quotes from securities dealers
cannot be obtained, an appraiser acceptable to the Receiver and the Assuming
Institution will perform a valuation based on modeling, correlation analysis,
interpolation or other techniques, as appropriate.

 



Whole Bank w/ Optional Shared Loss Agreements
Version 5.2 – Purchase and Assumption Agreement
February 21, 201361 First Federal Bank
Lexington, Kentucky

 

 



  

EXHIBIT 4.13

 

INTERIM ASSET SERVICING ARRANGEMENT

 

This Interim Asset Servicing Arrangement is made pursuant to and as of the date
of that certain Purchase and Assumption Agreement (the “Purchase and Assumption
Agreement”) among the Receiver, the Assuming Institution and the Corporation, to
which this Arrangement is attached. Capitalized terms used and not otherwise
defined in this Exhibit 4.13 shall have the meanings assigned to such terms in
the Agreement.

 

(a)           With respect to each asset or liability designated from time to
time by the Receiver to be serviced by the Assuming Institution pursuant to this
Interim Asset Servicing Arrangement (the “Arrangement”), including any assets or
liabilities sold or conveyed by the Receiver to any party other than the
Assuming Institution (any such party, a “Successor Owner”) but with respect to
which the Receiver has an obligation to service or provide servicing support
(such assets and liabilities, the “Pool Assets”), for certain loans (the
“Loans”) during the term of this Arrangement the Assuming Institution shall
service or provide servicing support to the Pool Assets as described in this
Exhibit 4.13.

 

If the Assuming Institution is an approved or qualified servicer for any
government sponsored entity (each, a “GSE”) and if any of the Loans are owned by
a GSE, the Assuming Institution shall service or provide servicing support for
the Loans owned by a GSE in accordance with the guidelines promulgated by and
its agreements with the applicable GSE. If the Assuming Institution is not an
approved or qualified servicer for a GSE or the Loans are not owned by a GSE,
then the Assuming Institution shall service or provide servicing support for the
Loans in accordance with the following:

 

(i)       promptly post and apply payments received to the applicable system of
record;

 

(ii)      reverse and return insufficient funds checks;

 

(iii)     pay (A) participation payments to participants in Loans, as and when
received; (B) tax and insurance bills, as they come due, out of any escrow funds
maintained for such purposes; and (C) unfunded commitments and protective
advances out of any escrow funds created for such purposes;

 

(iv)     process funding draws under Loans and protective advances in connection
with collateral and acquired property, in each case, as and to the extent
authorized and funded by the Receiver;

 

(v)      maintain in use all data processing equipment and systems and other
systems of record on which any activity with respect to any Pool Assets are, or
prior to the Bank Closing Date, were, recorded, and maintain all historical data
on any such systems as of the Bank Closing Date and not, without the express
consent of the Receiver (which consent must be sought at least sixty (60) days
prior to taking any action), deconvert, remove, transfer or otherwise
discontinue use of any of the Failed Bank’s systems of record with respect to
any Pool Asset;

 

 



Whole Bank w/ Optional Shared Loss Agreements
Version 5.2 – Purchase and Assumption Agreement
February 21, 201362 First Federal Bank
Lexington, Kentucky

 

 

 



(vi)     maintain accurate records reflecting (A) payments received by the
Assuming Institution, (B) information received by the Assuming Institution
concerning changes in the address or identity of any Obligor and (C) other
servicing actions taken by the Assuming Institution, including checks returned
for insufficient funds;

 

(vii)    send (A) billing statements to Obligors on Pool Assets (to the extent
that such statements were sent by the Failed Bank or as are requested by the
Receiver) and (B) notices to Obligors who are in default on Loans (in the same
manner as the Failed Bank or as are requested by the Receiver);

 

(viii)   employ a sufficient number of qualified employees to provide the
services required to be provided by the Assuming Institution pursuant to this
Arrangement (with the number and qualifications of such employees to be not less
than the number and qualifications of employees employed by the Failed Bank to
perform such functions as of the Bank Closing Date);

 

(ix)      hold in trust any Credit Files and any servicing files in the
possession or on the premises of the Assuming Institution for the Receiver or
the Successor Owner (as applicable) and segregate from the other books and
records of the Assuming Institution and appropriately mark such Credit Files and
servicing files to clearly reflect the ownership interest of the Receiver or the
successor owner (as applicable);

 

(x)      send to the Receiver (indicating closed bank name and number), Attn:
Interim Servicing Manager, at the email address provided in Section 13.6 of the
Purchase and Assumption Agreement, or to such other person at such address as
the Receiver may designate, via overnight delivery: (A) on a weekly basis,
weekly reports, including, without limitation, reports reflecting collections
and trial balances, and (B) any other reports, copies or information as may be
requested from time to time by the Receiver, including, if requested, copies of
(1) checks or other remittances received, (2) insufficient funds checks
returned, (3) checks or other remittances for payment to participants or for
taxes, insurance, funding advances and protective advances, (4) pay-off
requests, and (5) notices to defaulted Obligors;

 

(xi)      remit on a weekly basis to the Receiver (indicating closed bank name
and number), Attn: DRR Cashier Unit, Business Operations Support Branch, in the
same manner as provided in paragraph (a)(x), via wire transfer to the account
designated by the Receiver, or to such other person at such other address and/or
account as the Receiver may designate, all payments received;

 

(xii)     prepare and timely file all information reports with appropriate tax
authorities, and, if requested by the Receiver, prepare and file tax returns and
remit taxes due on or before the due date;

 

(xiii)    provide and furnish such other services, operations or functions,
including, without limitation, with regard to any business, enterprise or
agreement which is a Pool Asset, as may be requested by the Receiver;

 

 



Whole Bank w/ Optional Shared Loss Agreements
Version 5.2 – Purchase and Assumption Agreement
February 21, 201363 First Federal Bank
Lexington, Kentucky

 

 

 



(xiv)   establish a custodial account for the Receiver and for each successor
owner at the Assuming Institution, each of which shall be interest bearing,
titled in the name of Assuming Institution, in trust for the Receiver or the
successor owner (as applicable), in each case as the owner, and segregate and
hold all funds collected and received with respect to the Pool Assets separate
and apart from any of the Assuming Institution’s own funds and general assets;
and

 

(xv)    no later than the end of the second Business Day following receipt
thereof, deposit into the applicable custodial account and retain therein all
funds collected and received with respect to the Pool Assets.

 

Notwithstanding anything to the contrary in this Exhibit, the Assuming
Institution shall not be required to initiate litigation or other collection
proceedings against any Obligor or any collateral with respect to any defaulted
Loan. The Assuming Institution shall promptly notify the Receiver, at the
address referred to above in paragraph (a)(x), of any claims or legal actions
regarding any Pool Asset.

 

(b)           In consideration for the provision of the services provided
pursuant to this Arrangement, the Receiver agrees to reimburse the Assuming
Institution for the actual, reasonable and necessary expenses incurred in
connection with the performance of its duties pursuant to this Arrangement,
including shared services of photocopying, postage, express mail, core data
processing (allocated on a per loan basis based on historical actual costs) and
amounts paid for employee services (based upon the number of hours spent
performing servicing duties).

 

(c)           The Assuming Institution shall provide the services described
herein for a term of up to three hundred sixty-five (365) days after the Bank
Closing Date. The Receiver may terminate the Arrangement at any time upon not
less than sixty (60) days notice to the Assuming Institution without any
liability or cost to the Receiver other than the fees and expenses due to the
Assuming Institution as of the termination date pursuant to paragraph (b) above.

 

(d)           At any time during the term of this Arrangement, the Receiver may,
upon not less than thirty (30) days prior written notice to the Assuming
Institution, remove one or more Pool Assets, and at the time of such removal the
Assuming Institution’s responsibility with respect thereto shall terminate.

 

(e)           At the expiration of this Arrangement or upon the termination of
the Assuming Institution’s responsibility with respect to any Pool Asset
pursuant to paragraph (d) hereof, the Assuming Institution shall:

 

(i)       deliver to the Receiver (or its designee) all of the Credit Documents
and records relating to the Pool Assets; and

 

(ii)      cooperate with the Receiver to facilitate the orderly transition of
managing the Pool Assets to the Receiver or its designees (including, without
limitation, its contractors and persons to which any Pool Assets are conveyed).

 

(f)            At the request of the Receiver, the Assuming Institution shall
perform such transitional services with regard to the Pool Assets as the
Receiver may request. Transitional services may include, without limitation,
assisting in any due diligence process deemed necessary by the Receiver and
providing to the Receiver and its designees (including, without limitation, its
contractors and any actual or potential successor owners) (i) information and
data regarding the Pool Assets, including, without limitation, system reports
and data downloads sufficient to transfer the Pool Assets to another system or
systems and to facilitate due diligence by actual and potential successor
owners, and (ii) access to employees of the Assuming Institution involved in the
management of, or otherwise familiar with, the Pool Assets.

  

 



Whole Bank w/ Optional Shared Loss Agreements
Version 5.2 – Purchase and Assumption Agreement
February 21, 201364 First Federal Bank
Lexington, Kentucky

 

 

 



(g)           Until such time as the Arrangement expires or is terminated,
without limitation of its obligations set forth above or in the Purchase and
Assumption Agreement and without any additional consideration (other than that
set forth in paragraph (b) above), the Assuming Institution shall provide the
Receiver and its designees (including, without limitation, its contractors and
actual and potential successor owners) with the following, as the same may be
requested:

 

(i)       access to and the ability to obtain assistance and information from
personnel of the Assuming Institution, including former personnel of the Failed
Bank and personnel of third party consultants;

 

(ii)      access to and the ability to use and download information from data
processing systems and other systems of record on which information regarding
Pool Assets or any assets transferred to or liabilities assumed by the Assuming
Institution is stored or maintained (regardless of whether information with
respect to other assets or liabilities is also stored or maintained thereon);
and

 

(iii)     access to and the ability to use and occupy office space (including
parking facilities and vault space), facilities, utilities (including local
telephone service and facsimile machines), furniture, equipment (including
photocopying and facsimile machines), and technology and connectivity (including
email accounts, network access and technology resources such as shared drives)
in the Bank Premises occupied by the Assuming Institution.

 

 



Whole Bank w/ Optional Shared Loss Agreements
Version 5.2 – Purchase and Assumption Agreement
February 21, 201365 First Federal Bank
Lexington, Kentucky

 

 



 



 

   

EXHIBIT 4.15A

 

SINGLE FAMILY SHARED-LOSS AGREEMENT  

 

 



 

INTENTIONALLY OMITTED

 

 



Whole Bank w/ Optional Shared Loss Agreements
Version 5.2 – Purchase and Assumption Agreement
February 21, 201366 First Federal Bank
Lexington, Kentucky

 

 



 

 

 



  

EXHIBIT 4.15B

 

COMMERCIAL SHARED-LOSS AGREEMENT

   

 



 

 INTENTIONALLY OMITTED

 

 



Whole Bank w/ Optional Shared Loss Agreements
Version 5.2 – Purchase and Assumption Agreement
February 21, 201367First Federal Bank
Lexington, Kentucky

 